Exhibit 10.1

 

--------------------------------------------------------------------------------

COLLATERAL AGREEMENT

among

BANK OF AMERICA CORPORATION,

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Collateral Agent, Custodial Agent,

Securities Intermediary and Securities Registrar,

and

BAC CAPITAL TRUST XIII,

acting through The Bank of New York,

as Property Trustee

February 16, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I    DEFINITIONS    1

Section 1.01

  

Definitions.

   1 ARTICLE II    PLEDGE    8

Section 2.01

  

Pledge.

   8

Section 2.02

  

Control.

   8

Section 2.03

  

Termination.

   8 ARTICLE III    CONTROL    9

Section 3.01

  

Establishment of Collateral Account.

   9

Section 3.02

  

Treatment as Financial Assets.

   9

Section 3.03

  

Sole Control by Collateral Agent.

   9

Section 3.04

  

Securities Intermediary’s Location.

   10

Section 3.05

  

No Other Claims.

   10

Section 3.06

  

Investment and Release.

   10

Section 3.07

  

No Other Agreements.

   10

Section 3.08

  

Powers Coupled with an Interest.

   10

Section 3.09

  

Waiver of Lien; Waiver of Set-off.

   11 ARTICLE IV    CUSTODY    11

Section 4.01

  

Appointment.

   11

Section 4.02

  

Custody.

   11

Section 4.03

  

Termination of Custody Account.

   11

Section 4.04

  

Waiver of Lien; Waiver of Set-off.

   11 ARTICLE V    DISTRIBUTIONS ON COLLATERAL AND CUSTODY NOTES    12

Section 5.01

  

Interest on Notes.

   12

Section 5.02

  

Payments Following Termination Event.

   12

Section 5.03

  

Payments Prior to or on Stock Purchase Date.

   12

Section 5.04

  

Payments to Property Trustee.

   13

Section 5.05

  

Assets Not Properly Released.

   13 ARTICLE VI    INITIAL DEPOSIT; EXCHANGE OF PREFERRED HITS AND QUALIFYING
TREASURY SECURITIES FOR TREASURY HITS AND CORPORATE HITS; REINVESTMENT OF
PROCEEDS OF PLEDGED TREASURY SECURITIES    14

Section 6.01

  

Initial Deposit of Notes.

   14

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 6.02

  

Exchange of Preferred HITS and Qualifying Treasury Securities for Treasury HITS
and Corporate HITS.

   14

Section 6.03

  

Exchange of Treasury HITS and Corporate HITS for Preferred HITS and Qualifying
Treasury Securities.

   15

Section 6.04

  

Termination Event.

   16

Section 6.05

  

Reinvestment of Proceeds of Pledged Treasury Securities.

   17

Section 6.06

  

Application of Proceeds in Settlement of Stock Purchase Contracts.

   18 ARTICLE VII    VOTING RIGHTS — NOTES    18

Section 7.01

  

Voting Rights.

   18 ARTICLE VIII   

RIGHTS AND REMEDIES

   19

Section 8.01

  

Rights and Remedies of the Collateral Agent.

   19

Section 8.02

  

Remarketing; Contingent Exchange Elections by Holder of Preferred HITS.

   20

Section 8.03

  

Contingent Disposition Election by Holder of Corporate HITS.

   21 ARTICLE IX    REPRESENTATIONS AND WARRANTIES; COVENANTS    22

Section 9.01

  

Representations and Warranties.

   22

Section 9.02

  

Covenants.

   23 ARTICLE X    THE COLLATERAL AGENT, THE CUSTODIAL AGENT, THE SECURITIES
INTERMEDIARY AND THE SECURITIES REGISTRAR    23

Section 10.01

  

Appointment, Powers and Immunities.

   23

Section 10.02

  

Instructions of the Corporation.

   24

Section 10.03

  

Reliance by Collateral Agent, Custodial Agent, Securities Intermediary and
Securities Registrar.

   25

Section 10.04

  

Certain Rights.

   25

Section 10.05

  

Merger, Conversion, Consolidation or Succession to Business.

   27

Section 10.06

  

Rights in Other Capacities.

   27

Section 10.07

  

Non-reliance on Collateral Agent, the Securities Intermediary, the Custodial
Agent and Securities Registrar.

   28

Section 10.08

  

Compensation and Indemnity.

   28

Section 10.09

  

Failure to Act.

   29

Section 10.10

  

Resignation of Collateral Agent, the Securities Intermediary, the Custodial
Agent and Securities Registrar.

   29

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Section 10.11

  

Right to Appoint Agent or Advisor.

   31

Section 10.12

  

Survival.

   31

Section 10.13

  

Exculpation.

   31

Section 10.14

  

Statements and Confirmations.

   31

Section 10.15

  

Tax Allocations.

   32 ARTICLE XI    AMENDMENT    32

Section 11.01

  

Amendment.

   32

Section 11.02

  

Execution of Amendments.

   32 ARTICLE XII    MISCELLANEOUS    32

Section 12.01

  

No Waiver.

   32

Section 12.02

  

Governing Law; Submission to Jurisdiction; Waiver of Trial by Jury.

   33

Section 12.03

  

Notices.

   33

Section 12.04

  

Successors and Assigns.

   33

Section 12.05

  

Severability.

   34

Section 12.06

  

Expenses, Etc.

   34

Section 12.07

  

Security Interest Absolute.

   34

Section 12.08

  

Notice of Termination Event.

   35

Section 12.09

  

Incorporation by Reference.

   35

Section 12.10

  

No Recourse.

   35

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

EXHIBITS

Exhibit A – Form of Preferred HITS Certificate

Exhibit B – Form of Treasury HITS Certificate

Exhibit C – Form of Corporate HITS Certificate

SCHEDULES

Schedule I – Reference Dealers

Schedule II – Contact Persons for Confirmation

 

-iv-



--------------------------------------------------------------------------------

COLLATERAL AGREEMENT, dated as of February 16, 2007, among BANK OF AMERICA
CORPORATION, a Delaware corporation (the “Corporation”), THE BANK OF NEW YORK
TRUST COMPANY, N.A. (“The Bank of New York Trust Company”), as collateral agent
(in such capacity, the “Collateral Agent”), as Custodial Agent (in such
capacity, the “Custodial Agent”), as securities intermediary (as defined in
Section 8-102(a)(14) of the UCC) with respect to the Collateral Account (as
defined herein) (in such capacity, the “Securities Intermediary”), and as
securities registrar with respect to the HITS (in such capacity, the “Securities
Registrar”), and BAC CAPITAL TRUST XIII, a Delaware statutory trust (the
“Trust”), acting through THE BANK OF NEW YORK, not in its individual capacity
but solely as Property Trustee on behalf of the Trust (in such capacity, the
“Property Trustee”).

RECITALS

The Corporation and the Trust (acting through the Property Trustee) are parties
to the Stock Purchase Contract Agreement, dated as of the date hereof (as
modified and supplemented and in effect from time to time, the “Stock Purchase
Contract Agreement”), pursuant to which the Corporation has agreed to issue
stock purchase contracts, having a stated amount of $100,000 per contract (each,
a “Stock Purchase Contract”) to the Trust.

Each Stock Purchase Contract requires the Corporation to issue and sell, and the
Property Trustee (on behalf of the Trust) to purchase, on the Stock Purchase
Date (as defined in the Stock Purchase Contract Agreement), for an amount equal
to $100,000 (the “Purchase Price”), one share of the Corporation’s Floating Rate
Non-Cumulative Preferred Stock, Series F, $100,000 liquidation preference per
share (the “Preferred Stock”).

Pursuant to the Declaration, the Stock Purchase Contract Agreement and the Stock
Purchase Contracts, the Trust acting through the Property Trustee is required to
execute and deliver this Agreement, to grant the pledge provided herein of the
Collateral to secure the Obligations (as defined herein) and to appoint the
Custodial Agent to establish and maintain the Custody Account (as defined
herein).

NOW, THEREFORE, THIS COLLATERAL AGREEMENT WITNESSETH: For and in consideration
of the agreements and obligations set forth herein and for other good and
valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the Corporation, the Collateral Agent, the Custodial Agent, the
Securities Intermediary, the Securities Registrar and the Trust mutually agree
as follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions.

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires:

(a) The terms defined in this Article have the meanings assigned to them in this
Article and include the plural as well as the singular, and nouns and pronouns
of the masculine gender include the feminine and neuter genders.



--------------------------------------------------------------------------------

(b) The words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section or other subdivision and references to any Article, Section or other
subdivision are references to an Article, Section or other subdivision of this
Agreement.

(c) The following terms that are defined in the UCC shall have the meanings set
forth therein: “certificated security”, “control”, “financial asset”, “financing
statement”, “entitlement order”, “securities account”, “security entitlement”
and “funds-transfer system”.

(d) Capitalized terms used herein and not defined herein have the meanings
assigned to them in the Declaration.

(e) The following terms have the meanings given to them in this Section 1.01(e):

“Additional Distribution Date” has the meaning specified in the Declaration.

“Address for Notices” has the meaning specified in Section 12.03.

“Agreement” means this Collateral Agreement, as the same may be amended,
modified or supplemented from time to time.

“Bank of America Deposit” has the meaning specified in the Stock Purchase
Contract Agreement.

“Book-Entry HITS” has the meaning specified in the Declaration.

“Book-Entry HITS Certificates” has the meaning specified in the Declaration.

“Cash” means any coin or currency of the United States as at the time shall be
legal tender for payment of public and private debts.

“Collateral” means the collective reference to:

(1) the Collateral Account and all investment property and other financial
assets from time to time credited to the Collateral Account and all security
entitlements with respect thereto, including, without limitation, (A) the Notes,
other than any Notes that are Transferred to (x) the Custodial Agent in
accordance with Section 6.02 upon the Exchange of Preferred HITS and Qualifying
Treasury Securities for Treasury HITS and Corporate HITS pursuant to Sections
5.13(a)(i), (b) and (c) of the Declaration from time to time or (y) the
Remarketing Agent or the Custody Account in accordance with Section 8.02(b) upon
a Successful Remarketing and (B) any Qualifying Treasury Securities and security
entitlements thereto delivered from time to time upon the exchange of Preferred
HITS and Qualifying Treasury Securities for Treasury HITS and Corporate HITS
pursuant to Sections 5.13(a)(i), (b) and (c) of the Declaration and in
accordance with Section 6.02;

 

2



--------------------------------------------------------------------------------

(2) all Qualifying Treasury Securities and security entitlements thereto
purchased by the Collateral Agent with the Proceeds of Qualifying Treasury
Securities pursuant to Section 6.05;

(3) the Bank of America Deposit;

(4) all Proceeds of any of the foregoing (whether such Proceeds arise before or
after the commencement of any proceeding under any applicable bankruptcy,
insolvency or other similar law, by or against the Trust, as pledgor or with
respect to the pledgor); and

(5) all powers and rights now owned or hereafter acquired under or with respect
to the Collateral.

“Collateral Account” means the securities account of The Bank of New York Trust
Company, as Collateral Agent, maintained by the Securities Intermediary and
designated “The Bank of New York Trust Company, as Collateral Agent of Bank of
America Corporation, as pledgee of BAC Capital Trust XIII, acting through The
Bank of New York, as Property Trustee”.

“Collateral Agent” means the Person named as the “Collateral Agent” in the first
paragraph of this Agreement until a successor Collateral Agent shall have become
such pursuant to the applicable provisions of this Agreement, and thereafter
“Collateral Agent” shall mean such Person or any subsequent successor who is
appointed pursuant to this Agreement.

“Corporation” means the Person named as the “Corporation” in the first paragraph
of this Agreement until a successor shall have become such pursuant to the
applicable provisions of the Stock Purchase Contract Agreement, and thereafter
“Corporation” shall mean such successor.

“Custodial Agent” means the Person named as the “Custodial Agent” in the first
paragraph of this Agreement until a successor Custodial Agent shall have become
such pursuant to the applicable provisions of this Agreement, and thereafter
“Custodial Agent” shall mean such Person or any subsequent successor who is
appointed pursuant to this Agreement.

“Custody Account” means the securities account of The Bank of New York Trust
Company, as Custodial Agent, designated “The Bank of New York Trust Company as
Custodial Agent for BAC Capital Trust XIII”.

“Custody Notes” has the meaning specified in Section 4.01.

“Declaration” means the Amended and Restated Declaration of Trust, dated as of
the date hereof, among the Corporation, as Sponsor, the Property Trustee, the
Delaware Trustee and the Regular Trustees (each as named therein), and the
several Holders (as defined therein).

 

3



--------------------------------------------------------------------------------

“Definitive HITS Certificates” has the meaning specified in the Declaration.

“Exchange” means an exchange of Preferred HITS and Qualifying Treasury
Securities for Treasury HITS and Corporate HITS pursuant to Section 5.13(b) of
the Declaration and Section 6.02 or an exchange of Treasury HITS and Corporate
HITS for Preferred HITS and Qualifying Treasury Securities pursuant to
Section 5.13(d) of the Declaration and Section 6.03.

“Exchange Period” has the meaning specified in the Declaration.

“Final Dealer” has the meaning specified in Section 6.05(a).

“HITS” has the meaning specified in the Declaration.

“Indemnitees” has the meaning specified in Section 10.08(b).

“Like Amount” has the meaning specified in the Declaration.

“Loss” (and collectively, “Losses”) has the meaning specified in
Section 10.08(b).

“Market Disruption Event” has the meaning specified in the Supplemental
Indenture.

“Notes” means the Remarketable Floating Rate Junior Subordinated Notes due 2043
of the Corporation issued pursuant to the Supplemental Indenture.

“Notice of Contingent Disposition Election” means a Notice of Contingent
Disposition Election substantially in the form set forth on the reverse side of
the form of Corporate HITS Certificate, a copy of which is attached hereto as
Exhibit C.

“Notice of Contingent Exchange Election” means a Notice of Contingent Exchange
Election substantially in the form set forth on the reverse side of the form of
Preferred HITS Certificate, a copy of which is attached hereto as Exhibit A.

“Obligations” means all obligations and liabilities of the Trust and the
Property Trustee on behalf of the Trust under each Stock Purchase Contract, the
Stock Purchase Contract Agreement and this Agreement or any other document made,
delivered or given in connection herewith or therewith, in each case whether on
account of principal, interest (including, without limitation, interest accruing
before and after the filing of any petition in bankruptcy, or the commencement
of any insolvency, reorganization or like proceeding, relating to the Property
Trustee or the Trust, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), fees, indemnities, costs, expenses or
otherwise (including, without limitation, all fees and disbursements of counsel
to the Corporation or the Collateral Agent or the Securities Intermediary that
are required to be paid by the Trust pursuant to the terms of any of the
foregoing agreements).

 

4



--------------------------------------------------------------------------------

“Payment Account” has the meaning specified in the Declaration.

“Permitted Investments” means any one of the following, in each case maturing on
the Business Day following the date such investment is made:

(1) any evidence of indebtedness with an original maturity of 365 days or less
issued, or directly and fully guaranteed or insured, by the United States of
America or any agency or instrumentality thereof (provided that the full faith
and credit of the United States of America is pledged in support of the timely
payment thereof or such indebtedness constitutes a general obligation of it);

(2) deposits, certificates of deposit or acceptances with an original maturity
of 365 days or less of any institution which is a member of the Federal Reserve
System having combined capital and surplus and undivided profits of not less
than $500 million at the time of deposit (and which may include the Collateral
Agent);

(3) investments with an original maturity of 365 days or less of any Person that
are fully and unconditionally guaranteed by a bank referred to in clause (2);

(4) repurchase agreements and reverse repurchase agreements relating to
marketable direct obligations issued or unconditionally guaranteed by the United
States of America or issued by any agency thereof and backed as to timely
payment by the full faith and credit of the United States of America;

(5) investments in commercial paper, other than commercial paper issued by the
Corporation or its Affiliates, of any corporation incorporated under the laws of
the United States of America or any State thereof, which commercial paper has a
rating at the time of purchase at least equal to “A-1” by Standard & Poor’s
Ratings Services (“S&P”) or at least equal to “P-1” by Moody’s Investors
Service, Inc. (“Moody’s”); and

(6) investments in money market funds (including, but not limited to, money
market funds managed by the Collateral Agent or an Affiliate of the Collateral
Agent) registered under the Investment Company Act of 1940, as amended, rated in
the highest applicable rating category by S&P or Moody’s.

“Pledge” means the lien and security interest created by this Agreement.

“Pledged Notes” means each Note deposited with the Collateral Agent pursuant to
Section 6.01 or delivered to the Collateral Agent pursuant to Section 6.03,
until such time as it is released from the Pledge and delivered to the Custodial
Agent pursuant to Section 6.02 or to the Remarketing Agent or the Custody
Account pursuant to Section 8.02(b).

 

5



--------------------------------------------------------------------------------

“Pledged Treasury Securities” means Qualifying Treasury Securities from time to
time credited to the Collateral Account pursuant to Section 6.02 and not then
released from the Pledge pursuant to Section 6.03, together with all Qualifying
Treasury Securities purchased from time to time by the Collateral Agent with the
Proceeds of maturing Pledged Treasury Securities pursuant to Section 6.05.

“Preferred Stock” has the meaning specified in the Recitals of this Agreement.

“Proceeds” has the meaning ascribed thereto in Section 9-102(a)(64) of the UCC
and includes, without limitation, all interest, dividends, Cash, instruments,
securities, financial assets and other property received, receivable or
otherwise distributed upon the sale (including, without limitation, the
Remarketing), exchange, collection or disposition of any financial assets from
time to time held in the Collateral Account.

“Property Trustee” means the Person named as the “Property Trustee” in the first
paragraph of this Agreement until a successor Property Trustee shall have become
such pursuant to the applicable provisions of the Declaration, and thereafter
“Property Trustee” shall mean such Person or any subsequent successor who is
appointed pursuant to the Declaration.

“Purchase Price” has the meaning specified in the Recitals of this Agreement.

“Qualifying Treasury Securities” has the meaning specified in the Declaration.

“Recombination Notice and Request” means a Recombination Notice and Request
substantially in the form set forth on the reverse side of the forms of Treasury
HITS Certificate and Corporate HITS Certificate, copies of which are attached
hereto as Exhibits B and C respectively.

“Reference Dealer” means each of the U.S. government securities dealers listed
on Schedule I hereto (including any successor thereto) and any other U.S.
government securities dealers designated by the Collateral Agent (it being
understood that the Collateral Agent may, but shall not be obligated, to
designate any one or more such other U.S. government securities dealers);
provided that if at any time fewer than three of the entities named on Schedule
I are active U.S. government securities dealers and approved counterparties of
The Bank of New York Trust Company, any of the Regular Trustees may designate an
additional U.S. government securities dealer as a Reference Dealer.

“Regular Trustee” has the meaning specified in the Declaration.

“Remarketing” has the meaning specified in the Supplemental Indenture.

“Roll Date” means, with respect to any Additional Distribution Date, the latest
date prior to such Additional Distribution Date that is a maturity date of
Qualifying Treasury Securities held in the Collateral Account.

“Securities Intermediary” means the Person named as the “Securities
Intermediary” in the first paragraph of this Agreement until a successor
Securities

 

6



--------------------------------------------------------------------------------

Intermediary shall have become such pursuant to the applicable provisions of
this Agreement, and thereafter “Securities Intermediary” shall mean such Person
or any subsequent successor who is appointed pursuant to this Agreement.

“Securities Registrar” means the Person named as the “Securities Registrar” in
the first paragraph of this Agreement until a successor Securities Registrar
shall have been appointed by the Corporation pursuant to the applicable
provisions of the Declaration, and thereafter “Securities Registrar” shall mean
such Person or any subsequent successor who is appointed pursuant to the
Declaration by the Corporation.

“Stock Purchase Contract” has the meaning specified in the Recitals of this
Agreement.

“Stock Purchase Contract Agreement” has the meaning specified in the Recitals of
this Agreement.

“Splitting Notice and Request” means a Splitting Notice and Request
substantially in the form set forth on the reverse side of the form of Preferred
HITS Certificate, a copy of which is attached hereto as Exhibit A.

“Successful” has the meaning specified in the Supplemental Indenture.

“Supplemental Indenture” means the Thirteenth Supplemental Indenture to the Base
Indenture (as defined in the Declaration), dated as of February 16, 2007,
between Bank of America Corporation and The Bank of New York Trust Company, N.A.

“Termination Event” has the meaning specified in the Stock Purchase Contract
Agreement.

“The Bank of New York Trust Company” has the meaning specified in the first
paragraph of this Agreement.

“Trade Date” means, with respect to each Roll Date, the Business Day immediately
preceding such Roll Date.

“Trades” means the Treasury/Reserve Automated Debt Entry System maintained by
the Federal Reserve Bank of New York pursuant to the Trades Regulations.

“Trades Regulations” means the regulations of the United States Department of
the Treasury, published at 31 C.F.R. Part 357, as amended from time to time.
Unless otherwise defined herein, all terms defined in the Trades Regulations are
used herein as therein defined.

“Transfer” means (i) in the case of certificated securities in registered form,
delivery as provided in Section 8-301(a) of the UCC, endorsed to the transferee
or in blank by an effective endorsement, (ii) in the case of Qualifying Treasury
Securities, registration of the transferee as the owner of such Qualifying
Treasury Securities on Trades and (iii) in the case of security entitlements,
including, without limitation, security

 

7



--------------------------------------------------------------------------------

entitlements with respect to Qualifying Treasury Securities, a securities
intermediary indicating by book entry that such security entitlement has been
credited to the transferee’s securities account.

“Trust” has the meaning specified in the first paragraph of this Agreement.

“Trust Preferred Securities” has the meaning specified in the Declaration

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time.

“Value” means, with respect to any item of Collateral on any date, as to
(1) Cash, the face amount thereof, (2) Notes, the aggregate principal amount
thereof and (3) Qualifying Treasury Securities, the aggregate principal amount
thereof.

ARTICLE II

PLEDGE

Section 2.01 Pledge.

Pursuant to Section 2.6 of the Declaration, the Trust (acting through the
Property Trustee) hereby pledges and grants to the Collateral Agent, as agent of
and for the benefit of the Corporation, a continuing first priority security
interest in and to, and a lien upon and right of set-off against, all of such
Person’s right, title and interest in and to the Collateral to secure the prompt
and complete payment and performance when due (whether at stated maturity, by
acceleration or otherwise) of the Obligations. The Collateral Agent shall have
all of the rights, remedies and recourses with respect to the Collateral
afforded a secured party by the UCC, in addition to, and not in limitation of,
the other rights, remedies and recourses afforded to the Collateral Agent by
this Agreement.

Section 2.02 Control.

The Collateral Agent shall have control of the Collateral Account pursuant to
the provisions of Article III.

Section 2.03 Termination.

This Agreement and the Pledge created hereby shall terminate upon the
satisfaction of the Obligations. Upon receipt by the Collateral Agent from the
Corporation of notice of such termination, the Collateral Agent shall, except as
otherwise provided herein, Transfer and instruct the Securities Intermediary to
Transfer the Collateral to or upon the order of the Property Trustee, free and
clear of the Pledge created hereby.

 

8



--------------------------------------------------------------------------------

ARTICLE III

CONTROL

Section 3.01 Establishment of Collateral Account.

The Securities Intermediary hereby confirms that:

(a) the Securities Intermediary has established the Collateral Account;

(b) the Collateral Account is a securities account;

(c) subject to the terms of this Agreement, the Securities Intermediary shall
identify in its records the Collateral Agent as the entitlement holder entitled
to exercise the rights that comprise any financial asset credited to the
Collateral Account;

(d) all property delivered to the Securities Intermediary pursuant to this
Agreement or the Stock Purchase Contract Agreement, including any Permitted
Investments purchased by the Securities Intermediary from the Proceeds of any
Collateral, will be credited promptly to the Collateral Account; and

(e) all securities or other property underlying any financial assets credited to
the Collateral Account shall be (i) registered in the name of the Property
Trustee and indorsed to the Securities Intermediary or in blank, (ii) registered
in the name of the Securities Intermediary or the Collateral Agent or
(iii) credited to another securities account maintained in the name of the
Securities Intermediary. In no case will any financial asset credited to the
Collateral Account be registered in the name of the Property Trustee or
specially indorsed to the Property Trustee unless such financial asset has been
further indorsed to the Securities Intermediary or in blank.

Section 3.02 Treatment as Financial Assets.

Each item of property (whether investment property, financial asset, security,
instrument or Cash) credited to the Collateral Account shall be treated as a
financial asset.

Section 3.03 Sole Control by Collateral Agent.

Except as provided in Section 8.01, at all times prior to the termination of the
Pledge, the Collateral Agent shall have sole control of the Collateral Account,
and the Securities Intermediary shall take instructions and directions with
respect to the Collateral Account solely from the Collateral Agent. If at any
time the Securities Intermediary shall receive an entitlement order issued by
the Collateral Agent and relating to the Collateral Account, the Securities
Intermediary shall comply with such entitlement order without further consent by
the Property Trustee or any other Person. Except as otherwise permitted under
this Agreement, until termination of the Pledge, the Securities Intermediary
will not comply with any entitlement orders issued by the Property Trustee.

The Trust hereby irrevocably constitutes and appoints the Collateral Agent and
the Corporation, with full power of substitution, as the Trust’s
attorney-in-fact to take on behalf of, and in the name, place and stead of the
Trust and the Holders, any action necessary or desirable to perfect and to keep
perfected the security interest in the Collateral referred to in Section 2.01.
The grant of such power-of-attorney shall not be deemed to require of the
Collateral Agent any specific duties or obligations not otherwise expressly
assumed by the Collateral Agent

 

9



--------------------------------------------------------------------------------

hereunder. Notwithstanding the foregoing, in no event shall the Collateral Agent
or Securities Intermediary be responsible for the preparation or filing of any
financing or continuation statements or responsible for maintenance or
perfection of any security interest hereunder.

Section 3.04 Securities Intermediary’s Location.

The Collateral Account, and the rights and obligations of the Securities
Intermediary, the Collateral Agent and the Property Trustee with respect
thereto, shall be governed by the laws of the State of New York. Regardless of
any provision in any other agreement, for purposes of the UCC, New York shall be
deemed to be the Securities Intermediary’s jurisdiction.

Section 3.05 No Other Claims.

Except for the claims and interest of the Collateral Agent and of the Trust in
the Collateral Account, the Securities Intermediary (without having conducted
any investigation) does not know of any claim to, or interest in, the Collateral
Account or in any financial asset credited thereto. If any Person asserts any
lien, encumbrance or adverse claim (including any writ, garnishment, judgment,
warrant of attachment, execution or similar process) against the Collateral
Account or in any financial asset carried therein, the Securities Intermediary
will promptly notify the Collateral Agent and the Property Trustee.

Section 3.06 Investment and Release.

All Proceeds of financial assets from time to time deposited in the Collateral
Account shall be invested and reinvested as provided in this Agreement. At no
time prior to termination of the Pledge with respect to any particular property
shall such property be released from the Collateral Account except in accordance
with this Agreement or upon written instructions of the Collateral Agent.

Section 3.07 No Other Agreements.

The Securities Intermediary has not entered into, and prior to the termination
of the Pledge will not enter into, any agreement with any other Person relating
to the Collateral Account or any financial assets credited thereto, including,
without limitation, any agreement to comply with entitlement orders of any
Person other than the Collateral Agent.

Section 3.08 Powers Coupled with an Interest.

The rights and powers granted in this Article III to the Collateral Agent have
been granted in order to perfect its security interests in the Collateral
Account, are powers coupled with an interest and will be affected neither by the
bankruptcy of the Property Trustee or the Trust nor by the lapse of time. The
obligations of the Securities Intermediary under this Article III shall continue
in effect until the termination of the Pledge with respect to any and all
Collateral.

 

10



--------------------------------------------------------------------------------

Section 3.09 Waiver of Lien; Waiver of Set-off.

The Securities Intermediary waives any security interest, lien or right to make
deductions or set-offs that it may now have or hereafter acquire in or with
respect to the Collateral Account, any financial asset credited thereto or any
security entitlement in respect thereof. Neither the financial assets credited
to the Collateral Account nor the security entitlements in respect thereof will
be subject to deduction, set-off, banker’s lien or any other right in favor of
any person other than the Corporation.

ARTICLE IV

CUSTODY

Section 4.01 Appointment.

The Trust hereby appoints the Custodial Agent as Custodial Agent of the Trust to
hold all of the Notes that are property of the Trust, other than the Pledged
Notes (collectively, the “Custody Notes”), for the benefit of the Trust and for
the purposes set forth herein, and the Custodial Agent hereby accepts such
appointment under the terms and conditions set forth herein.

Section 4.02 Custody.

The Custodial Agent will hold the Custody Notes in the Custody Account. For the
avoidance of doubt, the Custodial Agent shall segregate on its books and records
the assets of the Trust from assets held by the Custodial Agent for other
customers (including the Collateral) or for the Custodial Agent itself. The
Custodial Agent shall only have the obligations expressly set forth herein and
shall have no responsibility for monitoring compliance with the Declaration, the
Stock Purchase Agreement or any other agreement in connection therewith. The
Custodial Agent shall accept the Transfer of Notes from the Collateral Agent
from time to time pursuant to Section 6.02, deliver Notes to the Collateral
Agent from time to time pursuant to Section 6.03 and deliver Notes to the
Remarketing Agent on the Remarketing Settlement Date pursuant to Section 8.03.

Section 4.03 Termination of Custody Account.

Upon receipt by the Custodial Agent from the Corporation of notice of
termination of this Agreement pursuant to Section 2.03, the Custodial Agent
shall deliver the Custody Notes to the Property Trustee.

Section 4.04 Waiver of Lien; Waiver of Set-off.

The Custodial Agent waives any security interest, lien or right to make
deductions or set-offs that it may now have or hereafter acquire in or with
respect to the Custody Account, any financial asset credited thereto or any
security entitlement in respect thereof. Neither the financial assets credited
to the Custody Account nor the security entitlements in respect thereof will be
subject to deduction, set-off, banker’s lien or any other right in favor of any
Person other than the Trust.

 

11



--------------------------------------------------------------------------------

ARTICLE V

DISTRIBUTIONS ON COLLATERAL AND

CUSTODY NOTES

Section 5.01 Interest on Notes.

(a) The Collateral Agent shall transfer all interest received from time to time
by the Collateral Agent on account of the Pledged Notes to the Paying Agent.

(b) The Custodial Agent shall transfer all interest received from time to time
by the Custodial Agent on account of the Custody Notes to the Paying Agent.

Section 5.02 Payments Following Termination Event.

Following a Termination Event, written notice of which the Collateral Agent or
the Custodial Agent, as the case may be, shall have received from the
Corporation, the Property Trustee or any of the Regular Trustees,

(a) the Collateral Agent shall cause the Securities Intermediary to Transfer
(i) the Pledged Notes, (ii) the Pledged Treasury Securities and (iii) any
Permitted Investments, including in each case any and all payments of principal
or interest it receives in respect thereof, to the Property Trustee or its
designee, free and clear of the Pledge created hereby; and

(b) the Custodial Agent shall Transfer the Custody Notes and any and all
payments of principal or interest it receives in respect thereof to the Property
Trustee or its designee.

Section 5.03 Payments Prior to or on Stock Purchase Date.

(a) Except as provided in Section 5.03(c) and Section 6.05, if the Collateral
Agent or the Custodial Agent, as the case may be, shall not have received from
the Corporation, the Property Trustee or any of the Regular Trustees notice of
any Termination Event, all payments of principal received by the Collateral
Agent or the Securities Intermediary in respect of (i) the Pledged Notes and
(ii) the Pledged Treasury Securities shall be held until the Stock Purchase Date
and an amount thereof equal to the Purchase Price under the Stock Purchase
Contracts shall be transferred to the Corporation on the Stock Purchase Date as
provided in Section 2.2 of the Stock Purchase Contract Agreement in satisfaction
of the Trust’s obligation to pay such Purchase Price. Any balance remaining in
the Collateral Account shall be released from the Pledge and Transferred to the
Paying Agent, free and clear of the Pledge created thereby. The Corporation
shall instruct the Collateral Agent in writing as to the Permitted Investments
in which any payments received under this Section 5.03(a) (which, for purpose of
confirmation, includes the excess Proceeds received under Section 6.05(b)) shall
be invested; provided that if the Corporation fails to deliver such instructions
by 10:30 A.M. (New York City time) on the day such payments are received by the
Collateral Agent, the Collateral Agent shall invest such payments in the
Permitted Investments as described in clause (6) of the definition of Permitted
Investments. The Collateral Agent shall have no liability in respect of losses
incurred as a result of the failure of the Corporation to provide timely written
investment direction. The Collateral Agent may conclusively rely on any written
direction and shall bear no liability for any loss or

 

12



--------------------------------------------------------------------------------

other damage based on acting or omitting to act under this Section 5.03 (which,
for purpose of confirmation, includes acting or omitting to act under
Section 6.05(b) in respect of excess Proceeds referred to therein) pursuant to
any direction of the Corporation or any investment in Permitted Investments as
described in clause (6) of the definition of Permitted Investments as provided
herein and neither the Collateral Agent nor the Securities Intermediary shall in
any way be liable for the selection of Permitted Investments or by reason of any
insufficiency in the Collateral Account resulting from any loss on any Permitted
Investment included therein.

(b) All payments of principal received by the Custodial Agent in respect of the
Custody Notes shall be transferred to the Paying Agent.

(c) All payments of principal received by the Collateral Agent or the Securities
Intermediary in respect of (i) the Pledged Notes and (ii) the Pledged Treasury
Securities or security entitlements thereto, that, in each case, have been
released from the Pledge pursuant hereto (other than Pledged Notes that upon
such release shall have become Custody Notes in accordance with Section 6.03)
shall be transferred to or in accordance with the written instructions of the
Paying Agent.

Section 5.04 Payments to Property Trustee.

The Securities Intermediary and the Custodial Agent shall use commercially
reasonable efforts to deliver payments to the Paying Agent or the Property
Trustee as provided hereunder to the following account established by the Paying
Agent or the Property Trustee, for credit to The Bank of New York, ABA#
021000018, A/C# GLA 111-565, for further credit to 155404, Ref: BAC Capital
Trust XIII, Attn: Tina Gonzalez, not later than 12:00 P.M. (New York City time)
on the Business Day it receives such payment; provided that if such payment is
required to be made on a day that is not a Business Day or after 11:00 A.M. (New
York City time) on a Business Day, then it shall use commercially reasonable
efforts to deliver such payment to the Paying Agent or the Property Trustee no
later than 10:30 A.M. (New York City time) on the next succeeding Business Day.

Section 5.05 Assets Not Properly Released.

If the Paying Agent or the Property Trustee shall receive any principal payments
on account of financial assets credited to the Collateral Account and not
released therefrom in accordance with this Agreement, the Paying Agent or the
Property Trustee shall hold the same as trustee of an express trust for the
benefit of the Corporation and, upon receipt of an Officers’ Certificate of the
Corporation so directing, promptly deliver the same to the Securities
Intermediary for credit to the Collateral Account or to the Corporation for
application to the Obligations, and the Paying Agent or the Property Trustee
shall acquire no right, title or interest in any such payments of principal
amounts so received. Neither the Paying Agent nor the Property Trustee shall
have any liability under this Section 5.05 unless and until it has been notified
in writing that such payment was delivered to it erroneously and nor shall it
have any liability for any action taken, suffered or omitted to be taken prior
to its receipt of such notice.

 

13



--------------------------------------------------------------------------------

ARTICLE VI

INITIAL DEPOSIT; EXCHANGE OF PREFERRED HITS AND

QUALIFYING TREASURY SECURITIES FOR TREASURY HITS AND CORPORATE

HITS; REINVESTMENT OF PROCEEDS OF

PLEDGED TREASURY SECURITIES

Section 6.01 Initial Deposit of Notes.

(a) Prior to or concurrently with the execution and delivery of this Agreement,
the Property Trustee shall Transfer to the Securities Intermediary, for credit
to the Collateral Account, Notes having an aggregate principal amount of Seven
Hundred Million Dollars ($700,000,000).

(b) The Collateral Agent shall, at any time or from time to time, at the written
request of the Corporation, cause any or all securities or other property
underlying any financial assets credited to the Collateral Account to be
registered in the name of the Securities Intermediary, the Collateral Agent or
their respective nominees; provided that unless any Event of Default (as defined
in the Declaration) shall have occurred and be continuing, and in respect of
which the Collateral Agent shall have received written notice from the Property
Trustee or the Regular Trustees, the Collateral Agent agrees not to cause any
Notes to be so re-registered.

Section 6.02 Exchange of Preferred HITS and Qualifying Treasury Securities for
Treasury HITS and Corporate HITS.

(a) On each occasion on which a Holder of Preferred HITS exercises its rights
pursuant to Sections 5.13(a)(i), (b) and (c) of the Declaration to exchange
Preferred HITS and Qualifying Treasury Securities for Treasury HITS and
Corporate HITS by, during any Exchange Period:

(i) depositing with the Collateral Agent the treasury security that is the
Qualifying Treasury Security on the date of deposit, in the principal amount of
$1,000 for each Preferred HITS being Exchanged;

(ii) Transferring the Preferred HITS being Exchanged to the Securities
Registrar; and

(iii) delivering a duly executed and completed Splitting Notice and Request to
the Securities Registrar and Collateral Agent (x) stating that the Holder has
deposited the appropriate Qualifying Treasury Securities with the Collateral
Agent for deposit in the Collateral Account, (y) stating that the Holder is
Transferring the related Preferred HITS to the Securities Registrar in
connection with an Exchange of such Preferred HITS and Qualifying Treasury
Securities for a Like Amount of Treasury HITS and Corporate HITS, and
(z) requesting the delivery to the Holder of such Treasury HITS and Corporate
HITS,

the Collateral Agent shall, upon the deposit and Transfer pursuant to clauses
(i) and (ii) and receipt of the notice and request referred to in clause (iii),
(w) be deemed to accept the

 

14



--------------------------------------------------------------------------------

Qualifying Treasury Securities deposited pursuant to clause (i) as Collateral
subject to the Pledge, (x) release Pledged Notes of a Like Amount from the
Pledge, (y) Transfer such Pledged Notes to the Custodial Account free and clear
of the Corporation’s security interest therein, and (z) confirm to the Property
Trustee in writing that such release and Transfer has occurred. The Custodial
Agent shall continue to hold such Notes as Custody Notes pursuant to Article IV.

(b) The Securities Registrar, pursuant to the procedures provided for in
Section 5.11 of the Declaration dealing with increasing and decreasing the
number of Trust Preferred Securities evidenced by Book-Entry HITS Certificates,
shall cancel the number of Preferred HITS Transferred pursuant to
Section 6.02(a) and deliver a Like Amount of Treasury HITS and Corporate HITS to
the Holder, all by making appropriate notations on the Book-Entry HITS
Certificates of the appropriate Class.

(c) The substitution of Qualifying Treasury Securities, or security entitlements
thereto, for financial assets held in the Collateral Account pursuant to this
Section 6.02, shall not constitute a novation of the security interest created
hereby.

Section 6.03 Exchange of Treasury HITS and Corporate HITS for Preferred HITS and
Qualifying Treasury Securities.

(a) On each occasion on which a Holder of Treasury HITS and Corporate HITS
exercises its rights pursuant to Section 5.13(d) of the Declaration to exchange
Treasury HITS and Corporate HITS for Preferred HITS and Qualifying Treasury
Securities by, during any Exchange Period, Transferring the Treasury HITS and
the Corporate HITS being Exchanged to the Securities Registrar and delivering a
duly executed and completed Recombination Notice and Request to the Securities
Registrar and Collateral Agent (x) stating that the Holder is Transferring the
related Treasury HITS and Corporate HITS to the Securities Registrar in
connection with the Exchange of such Treasury HITS and Corporate HITS for a Like
Amount of each of Preferred HITS and Qualifying Treasury Securities,
(y) requesting the Collateral Agent to release from the Pledge and deliver to
the Holder Pledged Treasury Securities in a principal amount equal to the
Liquidation Amount of the Treasury HITS and Corporate HITS being exchanged, and
(z) requesting the Securities Registrar to deliver to the Holder Preferred HITS
of a Like Amount, then, upon the Transfer and receipt of the notice and request
referred to in this Section 6.03(a), (i) the Custodial Agent will Transfer a
Like Amount of Notes from the Custody Account to the Collateral Account in
substitution for such Pledged Treasury Securities, (ii) the Collateral Agent
will be deemed to accept the Notes Transferred by the Custodial Agent pursuant
to clause (i) as Collateral subject to the Pledge, (iii) the Collateral Agent
will release Pledged Treasury Securities of a Like Amount from the Pledge and
deliver such Qualifying Treasury Securities to the Holder free and clear of the
Corporation’s security interest therein, and confirm in writing to the Property
Trustee that such release and Transfer has occurred, and (iv) the Securities
Registrar, pursuant to the procedures provided for in Section 5.11 of the
Declaration dealing with increasing and decreasing the number of Trust Preferred
Securities evidenced by Book-Entry HITS Certificates, shall cancel the number of
Treasury HITS and Corporate HITS delivered pursuant to Section 6.03(a) and
deliver a Like Amount of Preferred HITS to the Holder, all by making appropriate
notations on the Book-Entry HITS Certificates of the appropriate Class.

 

15



--------------------------------------------------------------------------------

(b) The substitution of Notes for financial assets held in the Collateral
Account pursuant to this Section 6.03 shall not constitute a novation of the
security interest created hereby.

Section 6.04 Termination Event.

(a) Upon receipt by the Collateral Agent of written notice from the Corporation,
the Property Trustee or any of the Regular Trustees of the Trust that a
Termination Event has occurred, the Collateral Agent shall release all
Collateral from the Pledge and shall promptly instruct the Securities
Intermediary to Transfer:

(i) any Pledged Notes;

(ii) the Proceeds of the Bank of America Deposit; and

(iii) any Pledged Treasury Securities,

to the Property Trustee, free and clear of the Pledge created hereby.

(b) If such Termination Event shall result from the Corporation’s becoming a
debtor under Bankruptcy Laws, and if the Collateral Agent shall for any reason
fail promptly to effectuate the release and Transfer of all Pledged Notes,
Pledged Treasury Securities, Permitted Investments, the Bank of America Deposit
and Proceeds of any of the foregoing, as the case may be, as provided by this
Section 6.04, the Regular Trustees shall:

(i) use their best efforts to obtain an opinion of a nationally recognized law
firm to the effect that, notwithstanding the Corporation being the debtor in
such a bankruptcy case, the Collateral Agent will not be prohibited from
releasing or Transferring the Collateral as provided in this Section 6.04 and
shall deliver or cause to be delivered such opinion to the Collateral Agent
within ten calendar days after the occurrence of such Termination Event, and if
(A) the Regular Trustees shall be unable to obtain such opinion within ten
calendar days after the occurrence of such Termination Event or (B) the
Collateral Agent shall continue, after delivery of such opinion, to refuse to
effectuate the release and Transfer of all Pledged Notes, Pledged Treasury
Securities, Permitted Investments, the Bank of America Deposit and Proceeds of
any of the foregoing, as the case may be, as provided in this Section 6.04, then
the Property Trustee, pursuant to the written direction of the Regular Trustees,
shall, subject to Article VIII of the Declaration, within fifteen calendar days
after the Property Trustee has received such direction from the Regular
Trustees, commence an action or proceeding in the court having jurisdiction of
the Corporation’s case under the Bankruptcy Laws seeking an order requiring the
Collateral Agent to effectuate the release and Transfer of all Pledged Notes,
Pledged Treasury Securities, Permitted Investments, the Bank of America Deposit
and Proceeds of any of the foregoing, or as the case may be, as provided by this
Section 6.04; or

(ii) commence an action or proceeding like that described in Section 6.04(b)(i)
hereof within ten days after the occurrence of such Termination Event.

 

16



--------------------------------------------------------------------------------

Section 6.05 Reinvestment of Proceeds of Pledged Treasury Securities.

(a) At or about 11:00 A.M., New York City time, on each Trade Date, the
Collateral Agent pursuant to the direction of the Regular Trustees shall select
at least three Reference Dealers (including at least three Reference Dealers
named on Schedule I hereto or named by any of the Regular Trustees as
replacements therefor who are approved counterparties of The Bank of New York
Trust Company) and request each of them to provide a commitment (which may be
oral if promptly confirmed in writing by facsimile or e-mail), satisfactory in
form to the Collateral Agent, to the effect that if selected as the Final
Dealer, such Reference Dealer shall sell to the Collateral Agent, for delivery
against payment on the immediately succeeding Roll Date, an aggregate principal
amount of the U.S. treasury security that is the Qualifying Treasury Security on
such Roll Date equal to the aggregate principal amount of Qualifying Treasury
Securities held in the Collateral Account on such Trade Date. If the Collateral
Agent shall have received at least two firm offers, it shall select the lowest
offer and the Reference Dealer providing the lowest offer shall be the “Final
Dealer”; provided that if two or more Reference Dealers have provided identical
lowest offers, the Collateral Agent shall select any of these Reference Dealers
as the Final Dealer in its absolute discretion. The Final Dealer shall be
obligated to sell to the Collateral Agent, for Cash on the Roll Date, the
aggregate principal amount of the U.S. treasury security specified in such
offer. If the Collateral Agent determines, or has received notice from the
Regular Trustees, that (i) a Market Disruption Event has occurred or (ii) fewer
than two Reference Dealers have provided firm offers in a timely manner meeting
the foregoing requirements, the steps contemplated above shall be taken on each
succeeding Business Day on which the Collateral Agent determines, or has
received notice from the Regular Trustees, that no Market Disruption Event has
occurred until at least two Reference Dealers have provided such offers, except
that the Collateral Agent shall request offers from the Reference Dealers for
same day settlement. The Collateral Agent shall use reasonable care in
administering the foregoing procedures and shall have no liability in connection
therewith to the Trust, the Property Trustee, the Corporation or any other
Person in the absence of gross negligence or willful misconduct. All
determinations regarding whether a Market Disruption Event pursuant to clause
(i) of the definition thereof has occurred shall be made by the Collateral Agent
in its sole discretion.

(b) On each Roll Date (or, if no Final Dealer shall have been selected on the
Trade Date, on the date that the Final Dealer is selected), the Collateral Agent
shall instruct the Securities Intermediary to apply the Proceeds of the U.S.
treasury securities held in the Collateral Account to the purchase price of the
Qualifying Treasury Securities, which shall be deposited in the Collateral
Account, and to apply the excess of such Proceeds over the purchase price of the
Qualifying Treasury Securities to purchase Permitted Investments for deposit in
the Collateral Account.

(c) On each Additional Distribution Date, if the Qualifying Treasury Securities
shall have been purchased and deposited in the Collateral Account, the
Collateral Agent shall liquidate the Permitted Investments in the Collateral
Account and direct the Securities Intermediary to pay the Proceeds to the
Payment Account.

 

17



--------------------------------------------------------------------------------

Section 6.06 Application of Proceeds in Settlement of Stock Purchase Contracts.

(a) The Trust (acting through the Property Trustee) agrees to pay the purchase
price under the Stock Purchase Contracts on the Stock Purchase Date from the
Proceeds of the Qualifying Treasury Securities held in the Collateral Account
and the Bank of America Deposit (or in the circumstances set forth in the Stock
Purchase Contract Agreement, by assignment thereof). Without receiving any
further instruction from the Property Trustee, the Collateral Agent shall, in
settlement of such Stock Purchase Contracts on the Stock Purchase Date,
(i) instruct the Securities Intermediary to remit Proceeds of the Qualifying
Treasury Securities to the Corporation and (ii) instruct Bank of America, N.A.
to pay the Proceeds of the Bank of America Deposit to the Corporation in an
amount equal to the excess of the Purchase Price over the amount of the Proceeds
of the Qualifying Treasury Securities.

(b) In the event of a Failed Remarketing, the Collateral Agent, for the benefit
of the Corporation, will, at the written instruction of the Corporation, deliver
or dispose of the Pledged Notes in accordance with the Corporation’s written
instructions to satisfy in full, from any such disposition or retention, the
obligations of the Trust to pay the purchase price for the shares of Preferred
Stock to be issued under the Stock Purchase Contracts to the extent not paid
from the Proceeds of the Qualifying Treasury Securities held in the Collateral
Account.

(c) Thereafter, the Collateral Agent shall promptly remit the Proceeds of the
Qualifying Treasury Securities held in the Collateral Account in excess of the
aggregate purchase price for the shares of Preferred Stock to be issued under
such Stock Purchase Contracts to the Property Trustee or to the Paying Agent on
behalf of the Property Trustee for deposit into the Payment Account.

ARTICLE VII

VOTING RIGHTS — NOTES

Section 7.01 Voting Rights.

The Property Trustee on behalf of the Trust may, subject to the Declaration,
exercise, or refrain from exercising, any and all voting and other consensual
rights pertaining to the Notes or any part thereof for any purpose not
inconsistent with the terms of this Agreement and in accordance with the terms
of the Stock Purchase Contract Agreement; provided, however, that the Property
Trustee shall not exercise or shall not refrain from exercising such right with
respect to any Notes, if, in the reasonable judgment of the Property Trustee,
such action would impair or otherwise have a material adverse effect on the
value of all or any of the Notes; and provided, further, that the Property
Trustee shall give the Corporation, the Collateral Agent and the Custodial
Agent, at least five Business Days’ prior written notice of the manner in which
it intends to exercise, or its reasons for refraining from exercising, any such
right. Upon receipt of any notices and other communications in respect of any
Notes, including notice of any meeting at which holders of the Notes are
entitled to vote or solicitation of consents, waivers or proxies of holders of
the Notes, the Collateral Agent and the Custodial Agent shall use reasonable
efforts to send promptly to the Property Trustee such notice or communication,
and as soon as reasonably practicable after receipt of a written request
therefor from the Property Trustee, execute and

 

18



--------------------------------------------------------------------------------

deliver to the Property Trustee such proxies and other instruments in respect of
such Notes (in form and substance satisfactory to the Collateral Agent or the
Custodial Agent, as the case may be) as are prepared by the Corporation and
delivered to the Property Trustee with respect to the Notes.

ARTICLE VIII

RIGHTS AND REMEDIES

Section 8.01 Rights and Remedies of the Collateral Agent.

(a) In addition to the rights and remedies specified in Section 6.04 or
otherwise available at law or in equity, after an event of default (as specified
in Section 8.01(b)) hereunder, the Collateral Agent shall have all of the rights
and remedies with respect to the Collateral of a secured party under the UCC
(whether or not the UCC is in effect in the jurisdiction where the rights and
remedies are asserted) and the Trades Regulations and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted. Without
limiting the generality of the foregoing, such remedies may include, to the
extent permitted by applicable law, (1) retention of the Pledged Notes or the
Pledged Treasury Securities in full satisfaction of the Trust’s or the Property
Trustee’s obligations under the Stock Purchase Contracts and the Stock Purchase
Contract Agreement or (2) sale of the Pledged Notes or the Pledged Treasury
Securities in one or more public or private sales as permitted by applicable
law.

(b) Without limiting any rights or powers otherwise granted by this Agreement to
the Collateral Agent, in the event the Corporation is unable to make payments
from amounts transferred or transferable to the Corporation on account of the
principal payments of any Pledged Treasury Securities as provided in Article V,
in satisfaction of the Obligations of the Trust under the Stock Purchase
Contracts, the inability to make such payments shall constitute an event of
default hereunder and the Collateral Agent shall have and may exercise, with
reference to such Pledged Treasury Securities any and all of the rights and
remedies available to a secured party under the UCC and the Trades Regulations
after default by a debtor, and as otherwise granted herein or under any other
law.

(c) Without limiting any rights or powers otherwise granted by this Agreement to
the Collateral Agent, the Collateral Agent is hereby irrevocably authorized to
receive and collect all payments of (i) the principal amount of, and any
interest on, the Pledged Notes and (ii) the principal amount of, and any
interest on, the Pledged Treasury Securities, subject, in each case, to the
provisions of Article V, and as otherwise granted herein.

(d) The Property Trustee agrees that, from time to time, upon the written
request of the Corporation or the Collateral Agent (acting upon the request of
the Corporation), the Property Trustee shall execute and deliver such further
documents and do such other acts and things as the Corporation or the Collateral
Agent (acting upon the request of the Corporation) may reasonably request in
order to maintain the Pledge, and the perfection and priority thereof, and to
confirm the rights of the Collateral Agent hereunder; provided that, in no event
shall the Property Trustee be responsible for the preparation (other than
execution upon the request of the

 

19



--------------------------------------------------------------------------------

Corporation) or filing of any financing or continuation statements. In the
absence of bad faith, the Property Trustee shall have no liability to the
Corporation or the Collateral Agent (acting upon the request of the Corporation)
for executing any documents or taking any such acts requested by the Corporation
or the Collateral Agent (acting upon the request of the Corporation) hereunder.

Section 8.02 Remarketing; Contingent Exchange Elections by Holder of Preferred
HITS.

(a) In the event a Holder of Preferred HITS exercises its rights pursuant to
Sections 5.14(a)(i), (b) and (d) of the Declaration to contingently exchange
Preferred HITS and Qualifying Treasury Securities for Treasury HITS and
Corporate HITS in connection with any Remarketing,

(i) during the period that commences with the Collateral Agent’s and the
Securities Registrar’s opening of normal business hours on the tenth Business
Day immediately preceding the first day of a Remarketing Period and ending at
3:00 P.M., New York City time, on the second Business Day immediately preceding
the first day of such Remarketing Period, Transferring the Preferred HITS that
are the subject of such Contingent Exchange Election to the Securities
Registrar, accompanied by a duly executed and completed Notice of Contingent
Exchange Election; and

(ii) by not later than 3:00 P.M., New York City time, on the second Business Day
immediately preceding the first day of such Remarketing Period, depositing with
the Collateral Agent the treasury security that is the Qualifying Treasury
Security on the date of deposit, in the amount of $1,000 for each Preferred HITS
that is subject to the Contingent Exchange Election,

the Collateral Agent shall, upon the Transfer and receipt of the duly executed
and completed Notice of Contingent Exchange Election pursuant to clause (i) and
the deposit referred to in clause (ii), notify the Remarketing Agent not later
than 11:00 A.M., New York City time, on the Business Day immediately preceding
the first day of each Remarketing Period of the aggregate principal amount of
Pledged Notes with respect to which elections have been validly made pursuant to
this Section 8.02(a).

(b) Upon the receipt of notice from the Remarketing Agent that the Remarketing
has been Successful, on the Remarketing Settlement Date,

(i) the Collateral Agent shall (A) instruct the Securities Intermediary to
release from the Pledge and deliver to the Remarketing Agent the Pledged Notes
for which no election has been validly made pursuant to Section 8.02(a), free
and clear of the Corporation’s security interest therein, against delivery by
the Remarketing Agent of Qualifying Treasury Securities purchased with the net
Proceeds of the sale of such Pledged Notes in the Remarketing for deposit in the
Collateral Account, (B) instruct the Securities Intermediary to release from the
Pledge and (C) Transfer to the Custody Account the Pledged Notes for which an
election has been validly made pursuant to Section 8.02(a), free and clear of
the Corporation’s security interest therein, upon

 

20



--------------------------------------------------------------------------------

delivery by the Collateral Agent to the Securities Intermediary for deposit into
the Collateral Account the Qualifying Treasury Securities to be deposited in
connection with such elections, and confirm to the Property Trustee in writing
that such instructions have been delivered;

(ii) the Securities Intermediary will (A) release the Pledged Notes from the
Pledge, Transfer such Pledged Notes, free and clear of the Pledge, (x) to the
Remarketing Agent in the case of Pledged Notes for which no election has been
validly made pursuant to Section 8.02(a) and (y) to the Custody Account in the
case of Pledged Notes for which an election has been validly made pursuant to
Section 8.02(a), (B) deposit in the Collateral Account as Pledged Treasury
Securities the Qualifying Treasury Securities deposited with the Collateral
Agent pursuant to Section 8.02(a) or delivered by the Remarketing Agent and
(C) confirm to the Property Trustee in writing that such release, Transfer and
deposit have occurred;

(iii) the Custodial Agent shall hold such Notes delivered to it pursuant to
clause (ii)(y) of this Section 8.02(b) in the Custody Account; and

(iv) the Securities Registrar shall cancel the number of Preferred HITS
Transferred pursuant to Section 8.02(a) and deliver a Like Amount of Corporate
HITS and Treasury HITS to the Holder in accordance with the procedures provided
for in Section 5.14 of the Declaration.

(c) Upon the receipt of notice from the Remarketing Agent that the Remarketing
has not been Successful:

(i) as soon as reasonably practicable after the Remarketing, the Collateral
Agent will deliver back to such Holder the Qualifying Treasury Securities
delivered by such Holder to the Collateral Agent pursuant to Section 8.02(a);
and

(ii) the Securities Registrar will disregard the delivery by such Holder of
Preferred HITS pursuant to Section 8.02(a), with the consequence that such
Holder shall be deemed to continue to hold such Preferred HITS.

(d) The substitution of Qualifying Treasury Securities, or security entitlements
thereto, for financial assets held in the Collateral Account pursuant to this
Section 8.02, shall not constitute a novation of the security interest created
hereby.

Section 8.03 Contingent Disposition Election by Holder of Corporate HITS.

(a) In the event a Holder of Corporate HITS exercises its rights pursuant to
Sections 5.14(a)(ii), (b), (f) and (g) of the Declaration to contingently
dispose of Corporate HITS in connection with any Remarketing by, during the
period that commences with the Custodial Agent’s and Securities Registrar’s
opening of normal business hours on the tenth Business Day immediately preceding
the first day of a Remarketing Period and ending at 3:00 P.M., New York City
time, on the second Business Day immediately preceding the first day of such
Remarketing Period, Transferring the Corporate HITS that are the subject of such
Contingent Disposition Election to the Securities Registrar and delivering a
duly completed Notice of Contingent

 

21



--------------------------------------------------------------------------------

Disposition Election to the Securities Registrar and the Custodial Agent, the
Custodial Agent shall, upon such Transfer and receipt of such notice, notify the
Remarketing Agent not later than 11:00 A.M., New York City time, on the Business
Day immediately preceding the first day of each Remarketing Period of the
aggregate principal amount of Custody Notes with respect to which elections have
been validly made pursuant to this Section 8.03(a).

(b) If the Custodial Agent is notified by the Remarketing Agent that the related
Remarketing is Successful:

(i) the Securities Registrar shall cancel the number of Corporate HITS
Transferred pursuant to Section 8.03(a) in accordance with the procedures
provided for in Section 5.11 of the Declaration;

(ii) the Custodial Agent shall deliver Custody Notes in the aggregate principal
amount with respect to which elections have been validly made pursuant to
Section 8.03(a) to the Remarketing Agent on the Remarketing Settlement Date; and

(iii) on or promptly after the Remarketing Settlement Date, the Custodial Agent
will pay to the Property Trustee the net Proceeds of the Custody Notes received
from the Remarketing Agent.

(c) If the Custodial Agent is notified by the Remarketing Agent that the related
Remarketing is not Successful, the Securities Registrar will disregard the
delivery by such Holder of Corporate HITS pursuant to Section 8.03(a), with the
consequence that such Holder shall continue to hold such Corporate HITS.

(d) None of the Collateral Agent, the Securities Intermediary, the Custodial
Agent, the Securities Registrar, the Property Trustee, the Corporation or the
Remarketing Agent shall be obligated in any case to provide funds to make
payment upon tender of Notes for Remarketing.

ARTICLE IX

REPRESENTATIONS AND WARRANTIES; COVENANTS

Section 9.01 Representations and Warranties.

The Property Trustee on behalf of the Trust hereby represents and warrants to
the Collateral Agent that:

(a) the Property Trustee on behalf of the Trust has the power to grant a
security interest in and lien on the Collateral; and

(b) the Property Trustee on behalf of the Trust is the sole beneficial owner of
the Collateral and, in the case of Collateral delivered in physical form, is the
sole holder of such Collateral and is the sole beneficial owner of, or has the
right to Transfer, the Collateral it Transfers to the Collateral Agent for
credit to the Collateral Account, free and clear of any security interest, lien,
encumbrance, call, liability to pay money or other restriction other than the
security interest and lien granted under Article II hereof.

 

22



--------------------------------------------------------------------------------

Section 9.02 Covenants.

The Property Trustee on behalf of the Trust hereby covenants to the Collateral
Agent that for so long as the Collateral remains subject to the Pledge:

(a) it will not create or purport to create or allow to subsist any mortgage,
charge, lien, pledge or any other security interest whatsoever over the
Collateral or any part of it other than pursuant to this Agreement; and

(b) it will not sell or otherwise dispose (or attempt to dispose) of the
Collateral or any part of it except in accordance with the terms of this
Agreement.

ARTICLE X

THE COLLATERAL AGENT, THE CUSTODIAL AGENT, THE SECURITIES

INTERMEDIARY

AND THE SECURITIES REGISTRAR

It is hereby agreed as follows:

Section 10.01 Appointment, Powers and Immunities.

The Collateral Agent and the Securities Intermediary shall act as agents for the
Corporation hereunder with such powers as are specifically vested in the
Collateral Agent or the Securities Intermediary, as the case may be, by the
terms of this Agreement and the Collateral Agent and the Securities Intermediary
owe no duties, fiduciary or otherwise, to any other Person except as provided by
applicable law. The Custodial Agent and the Securities Registrar shall act as
agents for the Property Trustee hereunder with such powers as are specifically
vested in the Custodial Agent or the Securities Registrar, as the case may be,
by the terms of this Agreement and, in the case of the Securities Registrar, the
Declaration and the Custodial Agent and the Securities Registrar owe no duties,
fiduciary or otherwise, to any other Person except as provided by applicable
law. The Collateral Agent, the Custodial Agent, the Securities Intermediary and
the Securities Registrar shall:

(a) have no duties or responsibilities except those expressly set forth in this
Agreement and no implied covenants or obligations shall be inferred from this
Agreement against the Collateral Agent, the Custodial Agent, the Securities
Intermediary and the Securities Registrar, nor shall the Collateral Agent, the
Custodial Agent, the Securities Intermediary and the Securities Registrar be
bound by the provisions of any agreement by any party hereto beyond the specific
terms hereof;

(b) not be responsible for any recitals contained in this Agreement, or in any
certificate or other document referred to or provided for in, or received by it
under, this Agreement, the HITS or the Stock Purchase Contract Agreement, or for
the value, validity, effectiveness, genuineness, enforceability or sufficiency
of this Agreement (other than as against the Collateral Agent, the Custodial
Agent or the Securities Registrar, as the case may be), the HITS, any Collateral
or the Stock Purchase Contract Agreement or any other document referred to or
provided for herein or therein or for any failure by the Corporation or any
other Person

 

23



--------------------------------------------------------------------------------

(except the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar, as the case may be) to perform any of its
obligations thereunder or hereunder or for the validity, perfection,
enforceability, priority or, except as expressly required hereby, maintenance of
any security interest created hereunder;

(c) not be required to initiate or conduct any litigation or collection efforts
or proceedings hereunder (except pursuant to directions furnished under
Section 10.02, subject to Section 10.08);

(d) not be responsible for the exercise of any of the rights and remedies (at
the direction of the Property Trustee or the Holders of the HITS, or otherwise)
upon a default or event of default under the Supplemental Indenture;

(e) not be responsible for any action taken, suffered or omitted to be taken by
it hereunder or under any other document or instrument referred to or provided
for herein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct; and

(f) not be required to advise any party as to selling or retaining, or taking or
refraining from taking any action with respect to, any securities or other
property deposited hereunder.

Subject to the foregoing, during the term of this Agreement, the Collateral
Agent, the Securities Intermediary, the Custodial Agent and Securities Registrar
shall take all reasonable action in connection with the safekeeping and
preservation of the Collateral and the Custody Notes hereunder as determined by
industry standards.

No provision of this Agreement shall require the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder. In no event shall the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar be liable for any amount in excess of the Value of the Collateral and
the Custody Notes.

Section 10.02 Instructions of the Corporation.

The Corporation shall have the right, by one or more written instruments
executed and delivered to the Collateral Agent, to direct the time, method and
place of conducting any proceeding for the realization of any right or remedy
available to the Collateral Agent, or of exercising any power conferred on the
Collateral Agent, or to direct the taking or refraining from taking of any
action authorized by this Agreement; provided that (i) such direction shall not
conflict with the provisions of any law or of this Agreement or involve the
Collateral Agent in personal liability and (ii) the Collateral Agent shall be
indemnified as provided herein. Nothing contained in this Section 10.02 shall
impair the right of the Collateral Agent in its discretion to take any action or
omit to take any action which it deems proper and which is not inconsistent with
such direction. None of the Collateral Agent, the Custodial Agent or the
Securities Registrar has any obligation or responsibility for determining the
necessity of filing or to file or monitor the filing of UCC financing statements
or other UCC statements.

 

24



--------------------------------------------------------------------------------

Section 10.03 Reliance by Collateral Agent, Custodial Agent, Securities
Intermediary and Securities Registrar.

Each of the Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar shall be entitled to rely conclusively upon any
certification, order, judgment, opinion, notice or other written or telephonic
communication (including, without limitation, any thereof by e-mail or similar
electronic means, telecopy, telex or facsimile) believed by it to be genuine and
to have been signed or sent by or on behalf of the proper Person or Persons
(without being required to determine the correctness of any fact stated
therein). Each of the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar may consult with legal counsel or
other experts of its selection and the advice, opinions and statements of such
legal counsel and other experts and any opinion of counsel shall be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by it hereunder in good faith and in reliance thereon. As to any
matters not expressly provided for by this Agreement, the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar shall
in all cases be fully protected in acting, suffering, or in refraining from
acting hereunder in accordance with instructions given by the Corporation or the
Property Trustee in accordance with this Agreement. In the event any
instructions are given (other than in writing at the time of the execution of
the Agreement), whether in writing, by telecopier or otherwise, the Collateral
Agent, the Securities Intermediary, the Custodial Agent and the Securities
Registrar are authorized (but shall not be required) to seek confirmation of
such instructions by telephone call-back to the person or persons designated on
Schedule II hereto, and the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar may conclusively rely upon the
confirmations of anyone purporting to be the Person or Persons so designated.
The persons and telephone numbers for call-backs may be changed only in writing
actually received and acknowledged by the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar.

It is understood that the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar in any funds transfer may rely
solely upon any account numbers or similar identifying numbers provided by the
Corporation or the Property Trustee to identify (i) the beneficiary, (ii) the
beneficiary’s bank, or (iii) an intermediary bank. The Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar may
apply any of the deposited funds for any payment order it executes using any
such identifying number, even where its use may result in a Person other than
the beneficiary being paid, or the transfer of funds to a bank other than the
beneficiary’s bank, or an intermediary bank, designated by the Corporation or
the Property Trustee; provided that payment is made and confirmed to the account
as specified by the Corporation or the Property Trustee, as the case may be.

Section 10.04 Certain Rights.

(a) Whenever in the administration of the provisions of this Agreement the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall deem it necessary or desirable that a matter be
proved or established prior to taking or suffering or omitting to take any
action hereunder, such matter (unless other evidence in respect thereof be
herein specifically prescribed) may, in the absence of bad faith on the part of
the Collateral

 

25



--------------------------------------------------------------------------------

Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar, be deemed to be conclusively proved and established by a certificate
signed by one of the Corporation’s officers, and delivered to the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar and such certificate, in the absence of bad faith on the part of the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar, shall be full warrant to the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar for any
action taken, suffered or omitted by any of them under the provisions of this
Agreement in reliance thereon.

(b) The Collateral Agent, the Securities Intermediary, the Custodial Agent and
the Securities Registrar shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, entitlement order, approval or other
paper or document.

(c) None of the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar shall be responsible or liable for any failure
or delay in the performance of its obligations under this Agreement arising out
of or caused, directly or indirectly, by circumstances beyond its reasonable
control, including, without limitation, acts of God, earthquakes, fires, floods,
terrorism, wars, civil or military disturbances, sabotage, epidemics, riots,
interruptions, loss or malfunctions of utilities, computer (hardware or
software) or communication services, accidents, labor disputes, acts of civil or
military authority and governmental action.

(d) The Collateral Agent, the Securities Intermediary, the Custodial Agent or
the Securities Registrar may request that the Corporation and the Property
Trustee each deliver an Officers’ Certificate setting forth the names of
individuals and/or titles of officers authorized at such time to take specified
actions pursuant to this Agreement, which Officers’ Certificate may be signed by
any person authorized to sign an Officers’ Certificate, including any person
specified as so authorized in any such certificate previously delivered and not
superseded.

(e) The permissive right of the Collateral Agent, the Securities Intermediary,
the Custodial Agent and the Securities Registrar to take or refrain from taking
any actions enumerated in this Agreement shall not be construed as a duty;

(f) None of the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar shall be liable for any error of judgment made
in good faith, unless it shall have been grossly negligent in ascertaining the
pertinent facts.

(g) The Collateral Agent, the Securities Intermediary, the Custodial Agent and
the Securities Registrar shall have no liability whatsoever for the action or
inaction of any Clearing Agency or any book-entry system thereof. In no event
shall any Clearing Agency or any book-entry system thereof be deemed an agent or
subcustodian of the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar. Unless and until Definitive HITS Certificates
have been issued to Owners pursuant to Section 5.15 of the Declaration, the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar shall be entitled to deal with the Clearing Agency for all
purposes of this Agreement (including the receipt or transfer of any funds
hereunder) as the Holder of the Trust Preferred Securities,

 

26



--------------------------------------------------------------------------------

shall have no obligation to the Owners and the rights of the Owners shall be
exercised only through the Clearing Agency and shall be limited to those
established by law and agreement between such Owners and the Trust or the
Clearing Agency Participants. The provisions of Sections 5.6 and 5.11 of the
Declaration are hereby made applicable to the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar, mutatis
mutandis, as if they were the Securities Registrar as referred to therein.

(h) The Securities Registrar shall also have all of the rights, privileges,
protections, immunities and benefits given to the Securities Registrar under the
Declaration, including its right to be indemnified. In the event of any conflict
between any of the provisions of the Declaration and this Agreement with respect
to any of such rights, privileges, protections, immunities and benefits, the
provisions of this Agreement shall govern and control and supersede such other
provisions.

Section 10.05 Merger, Conversion, Consolidation or Succession to Business.

Any Person into which the Collateral Agent, the Securities Intermediary, the
Custodial Agent and the Securities Registrar may be merged or converted or with
which it may be consolidated, or any Person resulting from any merger,
conversion or consolidation to which the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar shall be a party,
or any Person succeeding to all or substantially all of the corporate trust
business of the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar shall be the successor of the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar hereunder without the execution or filing of any paper with any party
hereto or any further act on the part of any of the parties hereto except where
an instrument of transfer or assignment is required by law to effect such
succession, anything herein to the contrary notwithstanding.

Section 10.06 Rights in Other Capacities.

The Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar and their Affiliates may (without having to account
therefor to the Corporation) accept deposits from, lend money to, make their
investments in and generally engage in any kind of banking, trust or other
business with the Trust, any other Person interested herein and any Holder of
Trust Preferred Securities (and any of their respective subsidiaries or
Affiliates) as if it were not acting as the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar, as the case may
be, and the Collateral Agent, the Securities Intermediary, the Custodial Agent,
the Securities Registrar and their Affiliates may accept fees and other
consideration from the Trust, any other Person interested herein and any Holder
of Trust Preferred Securities without having to account for the same to the
Corporation; provided that each of the Securities Registrar, the Securities
Intermediary, the Custodial Agent and the Collateral Agent covenants and agrees
with the Corporation that it shall not accept, receive or permit there to be
created in favor of itself and shall take no affirmative action to permit there
to be created in favor of any other Person, any security interest, lien or other
encumbrance of any kind in or upon the Collateral other than the lien created by
the Pledge.

 

27



--------------------------------------------------------------------------------

Section 10.07 Non-reliance on Collateral Agent, the Securities Intermediary, the
Custodial Agent and Securities Registrar.

None of the Securities Registrar, the Securities Intermediary, the Custodial
Agent or the Collateral Agent shall be required to keep itself informed as to
the performance or observance by the Trust or any Holder of Trust Preferred
Securities of this Agreement, the Stock Purchase Contract Agreement, the Trust
Preferred Securities or any other document referred to or provided for herein or
therein or in connection herewith or therewith or to inspect the properties or
books of the Trust or any Holder of Trust Preferred Securities. None of the
Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall have any duty or responsibility to provide the
Corporation or the Property Trustee with any credit or other information
concerning the affairs, financial condition or business of the Trust or the
Corporation or any Holder of Trust Preferred Securities (or any of their
respective Affiliates) that may come into the possession of the Collateral
Agent, the Securities Intermediary, the Custodial Agent or the Securities
Registrar or any of their respective Affiliates.

Section 10.08 Compensation and Indemnity.

The Corporation agrees to:

(a) pay the Collateral Agent, the Securities Intermediary, the Custodial Agent
and the Securities Registrar from time to time such compensation as shall be
agreed in writing between the Corporation and the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar, as the
case may be, for all services rendered by them hereunder;

(b) indemnify and hold harmless the Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and each of their
respective directors, officers, agents and employees (collectively, the
“Indemnitees”), from and against any and all claims, liabilities, losses,
damages, fines, penalties and expenses (including reasonable fees and expenses
of counsel) and taxes (other than those based upon, determined by or measured by
the income of the Collateral Agent, the Custodial Agent and the Securities
Registrar) (collectively, “Losses” and individually, a “Loss”) that may be
imposed on, incurred by, or asserted against, the Indemnitees or any of them for
or in respect of the Collateral Agent’s, the Securities Intermediary’s, the
Custodial Agent’s and the Securities Registrar’s (i) execution and delivery of
this Agreement and (ii) following any instructions or other directions upon
which either the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar is entitled to rely pursuant to the terms of
this Agreement; and

(c) in addition to and not in limitation of clause (b) immediately above,
indemnify and hold the Indemnitees and each of them harmless from and against
any and all Losses that may be imposed on, incurred by or asserted against, the
Indemnitees or any of them in connection with or arising out of the Collateral
Agent’s, the Securities Intermediary’s, the Custodial Agent’s or the Securities
Registrar’s acceptance or performance of its powers and duties under this
Agreement, provided that any Indemnitee with respect to the specific Loss
against which indemnification is sought under this clause (c) has not acted with
gross negligence or engaged in willful misconduct.

 

28



--------------------------------------------------------------------------------

The provisions of this Section 10.08 and Section 12.07 shall survive the
resignation or removal of the Collateral Agent, the Securities Intermediary, the
Custodial Agent or the Securities Registrar and the termination of this
Agreement.

Section 10.09 Failure to Act.

In the event of (i) uncertainty on the part of the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar as to
the application of any provision in this Agreement or any other agreement
relating to the transaction contemplated hereby or (ii) any ambiguity in the
provisions of this Agreement or any dispute between or conflicting claims by or
among the parties hereto or any other Person with respect to any funds or
property deposited hereunder, such Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar in the case of (i) or each of the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar in the case of (ii) shall be entitled, at its sole option
and after prompt written notice to the Corporation and the Trust, to refrain
from taking any action in respect of such uncertainty or ambiguous provision or
to refuse to comply with any and all claims, demands or instructions with
respect to such property or funds so long as such dispute or conflict shall
continue, and the Collateral Agent, the Securities Intermediary, the Custodial
Agent and the Securities Registrar shall not be or become liable in any way to
any of the parties hereto for its so refraining or refusal to comply with such
conflicting claims, demands or instructions. The Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar shall
be entitled to refuse to act until either:

(a) such ambiguous provisions or conflicting or adverse claims or demands, as
the case may be, shall have been finally determined by a court of competent
jurisdiction or settled by agreement between the conflicting parties as
evidenced in a writing satisfactory to the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar; or

(b) the Collateral Agent, the Securities Intermediary, the Custodial Agent or
the Securities Registrar shall have received security or an indemnity
satisfactory to it sufficient to save it harmless from and against any and all
loss, liability or reasonable out-of-pocket expense which it may incur by reason
of its acting.

The Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar may in addition elect to commence an interpleader action or
seek other judicial relief or orders as the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar may deem
necessary. Notwithstanding anything contained herein to the contrary, none of
the Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar shall be required to take any action that it reasonably
believes to be contrary to law or to the terms of this Agreement, or which it
reasonably believes would subject it or any of its officers, employees or
directors to liability.

Section 10.10 Resignation of Collateral Agent, the Securities Intermediary, the
Custodial Agent and Securities Registrar.

Subject to the appointment and acceptance of a successor Collateral Agent,
Securities Intermediary, Custodial Agent and Securities Registrar as provided
below:

(i) the Collateral Agent, the Securities Intermediary, the Custodial Agent and
the Securities Registrar may resign at any time by giving notice thereof to the
Corporation and the Property Trustee;

 

29



--------------------------------------------------------------------------------

(ii) the Collateral Agent, the Securities Intermediary, the Custodial Agent and
the Securities Registrar may be removed at any time by the Corporation; and

(iii) if the Collateral Agent, the Securities Intermediary, the Custodial Agent
or the Securities Registrar fails to perform any of its material obligations
hereunder in any material respect for a period of not less than 20 days after
receiving written notice of such failure by the Property Trustee or the Regular
Trustees and such failure shall be continuing, the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar may be
removed by the Property Trustee or the Regular Trustees;

provided that any Person at any time acting as Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar may not resign or be
removed in any one of those capacities without the consent of each party to this
Collateral Agreement unless it resigns or is removed in all such capacities in
which it is then acting. The Property Trustee or the Regular Trustees shall
promptly notify the Corporation of any removal of the Collateral Agent, the
Securities Intermediary, the Custodial Agent and the Securities Registrar
pursuant to clause (iii) of this Section 10.10. Upon any such resignation or
removal, the Corporation shall have the right to appoint a successor Collateral
Agent, Securities Intermediary, Custodial Agent or Securities Registrar, as the
case may be, which shall not be an Affiliate of the Trust. If no successor
Collateral Agent, Securities Intermediary, Custodial Agent or Securities
Registrar shall have been so appointed and shall have accepted such appointment
within 30 days after the retiring Collateral Agent’s, Securities Intermediary’s,
Custodial Agent’s or Securities Registrar’s giving of notice of resignation or
the Corporation’s or the Property Trustee’s giving notice of such removal, then
the retiring or removed Collateral Agent, Securities Intermediary, Custodial
Agent or Securities Registrar may petition any court of competent jurisdiction,
at the expense of the Corporation, for the appointment of a successor Collateral
Agent, Securities Intermediary, Custodial Agent or Securities Registrar. The
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar shall each be a bank or a national banking association
which has an office (or an agency office) in New York City with a combined
capital and surplus of at least $50,000,000. Upon the acceptance of any
appointment as Collateral Agent, Securities Intermediary, Custodial Agent or
Securities Registrar hereunder by a successor Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar, as the case may be, such
successor Collateral Agent, Securities Intermediary, Custodial Agent or
Securities Registrar, as the case may be, shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, Securities Intermediary, Custodial Agent or Securities
Registrar, as the case may be, and the retiring Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar, as the case may be, shall
take all appropriate action, subject to payment of any amounts then due and
payable to it hereunder, to transfer any money and property held by it hereunder
(including the Collateral) to such successor. The retiring Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar shall, upon
such succession, be discharged from its duties and obligations as Collateral
Agent, Securities Intermediary, Custodial Agent or Securities Registrar
hereunder. After any retiring Collateral Agent’s, Securities Intermediary’s,
Custodial Agent’s or Securities Registrar’s

 

30



--------------------------------------------------------------------------------

resignation or removal hereunder as Collateral Agent, Securities Intermediary,
Custodial Agent or Securities Registrar, the provisions of this Article X shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Collateral Agent, Securities
Intermediary, Custodial Agent or Securities Registrar. Any resignation or
removal of the Collateral Agent, Custodial Agent or Securities Registrar
hereunder, at a time when such Person is acting as the Collateral Agent,
Securities Intermediary, Custodial Agent or Securities Registrar, shall be
deemed for all purposes of this Agreement as the simultaneous resignation or
removal of the Collateral Agent, Securities Registrar or Custodial Agent, as the
case may be.

Section 10.11 Right to Appoint Agent or Advisor.

The Collateral Agent shall have the right to appoint agents or advisors in
connection with any of its duties hereunder, and the Collateral Agent shall not
be liable for any action taken, suffered or omitted by, or in reliance upon the
advice of, such agents or advisors selected in good faith. The appointment of
agents (which, for the purpose of this sentence, excludes legal counsel)
pursuant to this Section 10.11 shall be subject to prior written consent of the
Corporation, which consent shall not be unreasonably withheld.

Section 10.12 Survival.

The provisions of this Article X and Section 12.06 shall survive termination of
this Agreement and the resignation or removal of the Collateral Agent, the
Securities Intermediary, the Custodial Agent or the Securities Registrar.

Section 10.13 Exculpation.

Anything contained in this Agreement to the contrary notwithstanding, in no
event shall the Collateral Agent, the Securities Intermediary, the Custodial
Agent or the Securities Registrar or their officers, directors, employees or
agents be liable under this Agreement for indirect, special, punitive, or
consequential loss or damage of any kind whatsoever, including, but not limited
to, lost profits, whether or not the likelihood of such loss or damage was known
to the Collateral Agent, the Securities Intermediary, the Custodial Agent or the
Securities Registrar, or any of them and regardless of the form of action.

Section 10.14 Statements and Confirmations.

The Securities Intermediary will, as soon as reasonably practicable after
receipt of same, send copies of all statements, confirmations and other
correspondence concerning the Collateral Account and any financial assets
credited thereto simultaneously to each of the Property Trustee and the
Collateral Agent at their addresses for notices under this Agreement. The
Custodial Agent will, as soon as reasonably practicable after receipt of same,
send copies of all statements, confirmations and other correspondence concerning
the Custody Account and any financial assets credited thereto to the Property
Trustee at its address for notices under this Agreement.

 

31



--------------------------------------------------------------------------------

Section 10.15 Tax Allocations.

The Regular Trustees shall report all items of income, gain, expense and loss
recognized in the Collateral Account and the Custody Account, to the extent such
reporting is required by law, to the Internal Revenue Service authorities in the
manner required by law. None of the Securities Intermediary, the Collateral
Agent, the Custodial Agent, the Securities Registrar or the Property Trustee
shall have any tax reporting duties hereunder.

ARTICLE XI

AMENDMENT

Section 11.01 Amendment.

The Corporation, when duly authorized by resolution of its Board of Directors,
the Collateral Agent, the Securities Intermediary, the Custodial Agent, the
Securities Registrar and the Property Trustee on behalf of the Trust, at any
time and from time to time, may amend this Agreement by a written instrument, in
form satisfactory to the Corporation, the Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and the Property
Trustee, as provided under Section 6.1(c) of the Declaration. Notwithstanding
the foregoing, any amendment to the forms of HITS certificates attached as
exhibits hereto shall be effective upon written notice thereof from the
Corporation without the consent of the Collateral Agent, the Securities
Intermediary, the Custodial Agent or the Securities Registrar setting forth the
revised form or forms and confirming that such revised form or forms have been
duly adopted in accordance with the Declaration; provided that no such amendment
that adversely affects the rights, duties or immunities of the Collateral Agent,
the Securities Intermediary, the Custodial Agent or the Securities Registrar
shall be effective against such adversely affected party without its consent.

Section 11.02 Execution of Amendments.

In executing any amendment permitted by this Article XI, the Collateral Agent,
the Securities Intermediary, the Custodial Agent, the Securities Registrar and
the Property Trustee shall be entitled to receive and (subject to Section 8.3 of
the Declaration with respect to the Property Trustee) shall be fully authorized
and protected in relying upon, an opinion of counsel and an Officers’
Certificate of the Corporation to the effect that all of the requirements of
Section 6.1(c) of the Declaration in respect of such amendment have been met
and/or satisfied. The Collateral Agent, the Securities Intermediary, the
Custodial Agent, the Securities Registrar and the Property Trustee may, but
shall not be obligated to, enter into any such amendment which affects their own
respective rights, duties or immunities under this Agreement or otherwise.

 

32



--------------------------------------------------------------------------------

ARTICLE XII

MISCELLANEOUS

Section 12.01 No Waiver.

No failure on the part of the Corporation, the Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar or any of their
respective agents to exercise, and no course of dealing with respect to, and no
delay in exercising, any right, power or remedy hereunder shall operate a waiver
thereof; nor shall any single or partial exercise by the Corporation, the
Securities Intermediary, the Collateral Agent, the Custodial Agent, the
Securities Registrar or any of their respective agents of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein are cumulative and are
not exclusive of any remedies provided by law.

Section 12.02 Governing Law; Submission to Jurisdiction; Waiver of Trial by
Jury.

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The Corporation, the Collateral Agent, the Securities
Intermediary, the Custodial Agent, the Securities Registrar and the Trust hereby
submit to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York and the courts of the State of New York (in
each case sitting in New York County) for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Corporation, the Collateral Agent, the Securities Intermediary, the
Custodial Agent, the Securities Registrar and the Trust irrevocably waive, to
the fullest extent permitted by applicable law, any objection that they may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVES THE
RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

Section 12.03 Notices.

All notices, requests, consents and other communications provided for herein
(including, without limitation, any modifications of, or waivers or consents
under, this Agreement) shall be given or made in writing (including, without
limitation, by telecopy) delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages hereof or, as to any
party, at such other address as shall be designated by such party in a notice to
the other parties. Except as otherwise provided in this Agreement, all such
communications shall be deemed to have been duly given when personally delivered
or, in the case of a mailed or telecopied notice, upon receipt, in each case
given or addressed as aforesaid.

Section 12.04 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the respective
successors of the Corporation, the Collateral Agent, the Custodial Agent, the
Securities Intermediary, the Securities Registrar and the Trust.

Nothing in this Agreement, express or implied, shall give any Person, other than
the parties hereto and their permitted successors, any benefit or any legal or
equitable right, remedy or claim under this Agreement.

 

33



--------------------------------------------------------------------------------

Section 12.05 Severability.

If any provision hereof is invalid and unenforceable in any jurisdiction, then,
to the fullest extent permitted by law, (a) the other provisions hereof shall
remain in full force and effect in such jurisdiction and shall be liberally
construed in order to give effect to the intentions of the parties hereto as
nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

Section 12.06 Expenses, Etc.

The Corporation agrees to reimburse the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar for:

(a) all reasonable costs and expenses of the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar (including,
without limitation, the reasonable fees and expenses of counsel to the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar), in connection with (i) the negotiation, preparation,
execution and delivery or performance of this Agreement and (ii) any
modification, supplement or waiver of any of the terms of this Agreement;

(b) all reasonable costs and expenses of the Collateral Agent, the Securities
Intermediary, the Custodial Agent and the Securities Registrar (including,
without limitation, the reasonable fees and expenses of counsel) in connection
with (i) any enforcement or proceedings resulting or incurred in connection with
causing the Trust or the Property Trustee to satisfy its obligations under the
Stock Purchase Contracts or the Stock Purchase Contract Agreement and (ii) the
enforcement of this Section 12.06;

(c) all transfer, stamp, documentary or other similar taxes, assessments or
charges levied by any governmental or revenue authority in respect of this
Agreement or any other document referred to herein and all costs, expenses,
taxes, assessments and, subject to Section 10.01(b) and the last sentence of
Section 10.01, other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated
hereby;

(d) all reasonable fees and expenses of any agent or advisor appointed by the
Collateral Agent and (except in the case of legal counsel) consented to by the
Corporation under Section 10.11; and

(e) any other out-of-pocket costs and expenses reasonably incurred by the
Collateral Agent, the Securities Intermediary, the Custodial Agent and the
Securities Registrar in connection with the performance of their duties
hereunder.

Section 12.07 Security Interest Absolute.

All rights of the Collateral Agent and security interests hereunder, and all
obligations of the Trust from time to time hereunder, shall be absolute and
unconditional irrespective of:

(a) any lack of validity or enforceability of any provision of the Stock
Purchase Contracts or any other agreement or instrument relating thereto;

 

34



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or any other term of,
or any increase in the amount of, all or any of the Obligations under the Stock
Purchase Contracts, or any other amendment or waiver of any term of, or any
consent to any departure from any requirement of, the Stock Purchase Contract
Agreement or any Stock Purchase Contract or any other agreement or instrument
relating thereto; or

(c) any other circumstance which might otherwise constitute a defense available
to, or discharge of, a borrower, a guarantor or a pledgor.

Section 12.08 Notice of Termination Event.

Upon the occurrence of a Termination Event, the Corporation shall deliver
written notice to the Property Trustee, the Collateral Agent, the Custodial
Agent and the Securities Registrar. Upon the written request of the Collateral
Agent or the Securities Registrar, the Corporation shall inform such party
whether or not a Termination Event has occurred.

Section 12.09 Incorporation by Reference.

In connection with its execution and performance hereunder the Property Trustee
is entitled to all rights, privileges, protections, immunities, benefits and
indemnities provided to it under the Declaration.

Section 12.10 No Recourse.

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by The Bank of New York, not individually or
personally but solely as Property Trustee of the Trust, in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, warranties, covenants, undertakings and agreements herein made
on the part of the Trust is made and intended not as personal representations,
warranties, covenants, undertakings and agreements by The Bank of New York but
is made and intended for the purpose of binding only the Trust, (c) nothing
herein contained shall be construed as creating any liability on The Bank of New
York, individually or personally, to perform any covenant either expressed or
implied contained herein, all such liability, if any, being expressly waived by
the parties hereto and by any Person claiming by, through or under the parties
hereto and (d) under no circumstances shall The Bank of New York be personally
liable for the payment of any indebtedness or expenses of the Trust or be liable
for the breach or failure of any obligation, representation, warranty or
covenant made or undertaken by the Trust under this Agreement or any other
related documents.

* * * *

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

BANK OF AMERICA CORPORATION      BAC CAPITAL TRUST XIII        By:   The Bank of
New York, not in its individual capacity but solely as Property Trustee By:  

/s/ Ann J. Travis

     By:  

/s/ Alexander Pabon

Name:   Ann J. Travis      Name:   Alexander Pabon Title:   Senior Vice
President      Title:   Assistant Vice President Address for Notices:     
Address for Notices:

Bank of America Corporation

Bank of America Corporate Center

NC1-007-07-06

100 North Tryon Street

Charlotte, North Carolina 28255

    

The Bank of New York,

    as Property Trustee on behalf of

    BAC Capital Trust XIII

101 Barclay Street, 8 West

New York, New York 10286

Facsimile: (704) 386-0270      Facsimile: (904) 645-1921

Attention: Corporate Treasury—Securities

         Administration

    

Attention: Corporate Trust Trustee

         Administration

THE BANK OF NEW YORK TRUST

    COMPANY, N.A.,

    as Collateral Agent, Securities

    Intermediary, Custodial Agent and

    Securities Registrar

       By:  

/s/ Tina D. Gonzales

       Name:   Tina D. Gonzales        Title:   Assistant Treasurer       

Address for Notices:

 

Towermarc Plaza

10161 Centurion Parkway

Jacksonville, Florida 32256

Attention: Corporate Trust Department

Telephone: (904) 645-1900

Facsimile: (904) 645-1921

      

 



--------------------------------------------------------------------------------

Exhibit A

FORM OF PREFERRED HITS CERTIFICATE

{For inclusion in Global Certificates only – THIS CERTIFICATE IS A GLOBAL
CERTIFICATE WITHIN THE MEANING OF THE DECLARATION HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE “DEPOSITARY”) OR ITS
NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE DECLARATION AND NO TRANSFER OF THIS CERTIFICATE
(OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

THIS INSTRUMENT IS NOT A SAVINGS ACCOUNT OR A BANK DEPOSIT, IS NOT AN OBLIGATION
OF OR GUARANTEED BY ANY BANKING AFFILIATE OF BANK OF AMERICA CORPORATION, IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL
AGENCY AND INVOLVES INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF PRINCIPAL.

 

No.                                                                  Number of
Preferred HITS:                                              CUSIP No.:
05518UAA5    ISIN: US05518UAA51  

BAC Capital Trust XIII

Preferred HITS

This Preferred HITS Certificate certifies that [    ] is the registered Holder
of the number of Preferred HITS set forth above {for inclusion in Global
Certificates only - or such other number of Preferred HITS reflected in the
Schedule of Increases and Decreases in the Global Certificate attached hereto}.
Each Preferred HITS represents a beneficial interest in BAC Capital Trust XIII
(the “Trust”), having a Liquidation Amount of $1,000. The Preferred HITS are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer as provided in

 

A-1



--------------------------------------------------------------------------------

Section 5.4 of the Declaration (as defined below). The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Preferred HITS are set forth in, and this certificate and the Preferred HITS
represented hereby are issued and shall in all respects be subject to the terms
and provisions of the Amended and Restated Declaration of Trust, dated as of
February 16, 2007, as the same may be amended and restated from time to time
(the “Declaration”), including the designation of the terms of the Preferred
HITS as set forth therein. The Holder is entitled to the benefits of the
Guarantee Agreement entered into by the Sponsor and The Bank of New York, as
Guarantee Trustee, dated as of February 16, 2007 (the “Guarantee Agreement”).
All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein.

Section 5.13(b) of the Declaration provides for the procedures pursuant to which
Holders of Preferred HITS may exchange Preferred HITS and Qualifying Treasury
Securities for Treasury HITS and Corporate HITS and Section 5.14(d) of the
Declaration provides for the procedures pursuant to which Holders of Preferred
HITS may elect to exchange Preferred HITS and Qualifying Treasury Securities for
Treasury HITS and Corporate HITS in the event a Remarketing is Successful. The
forms of Splitting Notice and Request and Notice of Contingent Exchange Election
required to be delivered in connection therewith are printed on the reverse
hereof.

A copy of each of the Declaration and the Guarantee Agreement is available for
inspection at the offices of the Property Trustee.

Upon receipt of this certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereof.

IN WITNESS WHEREOF, the Trust acting through one of its Regular Trustees has
executed this Preferred HITS Certificate.

 

BAC CAPITAL TRUST XIII, acting through

one of its Regular Trustees

By:  

 

Name:  

 

Date:  

 

 

A-2



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This certificate represents the Preferred HITS referred to in the
within-mentioned Declaration.

Dated:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,             as Securities Registrar
By:  

 

              Authorized Signatory

 

A-3



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

Distributions payable on each Preferred HITS will be set at, (i) from the
Closing Date to but not including the later of March 15, 2012 and the Stock
Purchase Date (and for each related Distribution Period), Three-Month LIBOR plus
0.40% per annum (calculated on an Actual/360 Basis) and (ii) thereafter, for
each Distribution Period and related Regular Distribution Date, the greater of
(A) Three-Month LIBOR for such Distribution Period plus 0.40% and (B) 4.00 % of
the Liquidation Amount per Preferred HITS (calculated on an Actual/360 Basis)
(the “Coupon Rate”). The Coupon Rate is payable on the stated liquidation amount
of $1,000 per Preferred HITS, such rate being the rate of interest payable on
the Notes to be held by the Property Trustee on behalf of the Trust.
Distributions in arrears will bear interest thereon (to the extent permitted by
applicable law) at the Coupon Rate, compounded quarterly. The amount of
Distributions payable for any period will be computed on the basis of a 360-day
year and the number of days actually elapsed.

Except as otherwise described below, Distributions on the Preferred HITS will
accrue from the date of original issuance and will be payable quarterly in
arrears on (i) each March 15, June 15, September 15 and December 15 commencing
June 15, 2007 (each a “Distribution Date”), and (ii) the Stock Purchase Date if
not otherwise a Distribution Date, to the Person in whose name the Preferred
HITS is registered at the close of business on the regular record date for such
installment, which will be the last day of the month immediately preceding the
month in which the Distribution Date falls. Distributions shall be cumulative
for each Regular Distribution Date to and including the Stock Purchase Date and
non-cumulative thereafter. The Trust will make Distributions on the Preferred
HITS only to the extent it has received payments from the Sponsor on the
Corresponding Assets. The Sponsor has the right to defer payments on the
Corresponding Assets from time to time and in the event of such deferral,
Distributions will also be deferred for the same period.

THE PREFERRED HITS SHALL BE REDEEMABLE AS PROVIDED IN THE DECLARATION.

 

A-4



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM:    as tenants in common UNIF GIFT MIN ACT:                     
Custodian                          (cust)(minor) Under   

    Uniform Gifts to Minors Act of                     

TENANT:    as tenants by the entireties JT TEN:    as joint tenants with right
of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

(Please insert Social Security or Taxpayer I.D.

    or other Identifying Number of Assignee)

(Please print or type name and address including Postal Zip Code of Assignee)

the within Preferred HITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney                     , to
transfer said Preferred HITS Certificates on the books of BAC Capital Trust XIII
with full power of substitution in the premises.

 

Dated:   Signature: ____________________   NOTICE: The signature to this
assignment must correspond with the name as it appears upon the face of the
within Preferred HITS Certificates in every particular, without alteration or
enlargement or any change whatsoever.

Signature Guarantee: ____________________

 

A-5



--------------------------------------------------------------------------------

FORM OF SPLITTING NOTICE AND REQUEST

The Bank of New York Trust Company, N.A.

    as Collateral Agent and Securities Registrar

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Attention: Corporate Trust Administration

 

  Re: Preferred HITS of BAC Capital Trust XIII

The undersigned Holder hereby notifies you pursuant to Section 5.13(b) of the
Amended and Restated Declaration of Trust, dated as of February 16, 2007, of BAC
Capital Trust XIII (the “Declaration”), among Bank of America Corporation, as
Sponsor, The Bank of New York, as Property Trustee, The Bank of New York, as
Delaware Trustee, the Regular Trustees (as named therein) and the several
Holders of the Trust Securities, and Section 6.02 of the Collateral Agreement,
that the Holder:

(i) is depositing the appropriate Qualifying Treasury Securities with The Bank
of New York Trust Company, N.A., as Collateral Agent, for deposit in the
Collateral Account,

(ii) is transferring $                     Liquidation Amount of the related
Preferred HITS to the Securities Registrar in connection with an Exchange of
such Preferred HITS and Qualifying Treasury Securities for a Like Amount of
Treasury HITS and Corporate HITS, and

(iii) hereby requests the delivery to the Holder of such Treasury HITS and
Corporate HITS.

All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein. The undersigned Holder has paid all applicable fees
and expenses relating to such Exchange.

 

Date:   Signature Guarantee: ____________________ Please print name and address
of Registered Holder:   Name:   Social Security or other Taxpayer Identification
Number, if any: Address:  

 

A-6



--------------------------------------------------------------------------------

FORM OF NOTICE OF CONTINGENT EXCHANGE ELECTION

The Bank of New York Trust Company, N.A.

    as Collateral Agent and Securities Registrar

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Attention: Corporate Trust Administration

 

  Re: Preferred HITS of BAC Capital Trust XIII

The undersigned Holder hereby notifies you pursuant to Section 5.14(d) of the
Amended and Restated Declaration of Trust, dated as of February 16, 2007, of BAC
Capital Trust XIII (the “Declaration”), among Bank of America Corporation, as
Sponsor, The Bank of New York, as Property Trustee, The Bank of New York, as
Delaware Trustee, the Regular Trustees (as named therein) and the several
Holders of the Trust Securities, and Section 8.02 of the Collateral Agreement,
that the Holder:

(i) is depositing the appropriate Qualifying Treasury Securities with The Bank
of New York Trust Company, N.A., as Collateral Agent, for deposit in the
Collateral Account,

(ii) is transferring $                     Liquidation Amount of the related
Preferred HITS to the Securities Registrar in connection with a Contingent
Exchange Election of such Preferred HITS and Qualifying Treasury Securities for
a Like Amount of Treasury HITS and Corporate HITS, and

(iii) hereby requests the delivery to the Holder of such Treasury HITS and
Corporate HITS if the upcoming Remarketing is Successful, it being understood
that if such Remarketing is not Successful, this Notice shall be disregarded and
the Collateral Agent shall return such Qualifying Treasury Securities to the
Holder promptly after the Remarketing.

All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein. The undersigned Holder has paid all applicable fees
and expenses relating to such Contingent Exchange Election.

 

Date:   Signature Guarantee: ____________________ Please print name and address
of Registered Holder:   Name:   Social Security or other Taxpayer Identification
Number, if any: Address:  

 

A-7



--------------------------------------------------------------------------------

{TO BE ATTACHED TO GLOBAL CERTIFICATES}

SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE

The following increases or decreases in this Global Certificate have been made:

 

Amount of increase in

Number of Preferred HITS evidenced
by this Global Certificate

  

Amount of decrease in

Number of Preferred HITS
evidenced by this Global Certificate

  

Number of Preferred HITS

evidenced by this Global Certificate
following such decrease or increase

  

Signature of authorized signatory of
Securities Registrar

 

A-8



--------------------------------------------------------------------------------

Exhibit B

FORM OF TREASURY HITS CERTIFICATE

{For inclusion in Global Certificates only – THIS CERTIFICATE IS A GLOBAL
CERTIFICATE WITHIN THE MEANING OF THE DECLARATION HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE “DEPOSITARY”) OR ITS
NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE DECLARATION AND NO TRANSFER OF THIS CERTIFICATE
(OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

THIS INSTRUMENT IS NOT A SAVINGS ACCOUNT OR A BANK DEPOSIT, IS NOT AN OBLIGATION
OF OR GUARANTEED BY ANY BANKING AFFILIATE OF BANK OF AMERICA CORPORATION, IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL
AGENCY AND INVOLVES INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF PRINCIPAL.

 

No.                                              Number of Treasury HITS:
                                                    

CUSIP No.: 05518UAB3

  

ISIN: US05518UAB35

BAC Capital Trust XIII

Treasury HITS

This Treasury HITS Certificate certifies that [            ] is the registered
Holder of the number of Treasury HITS set forth above {for inclusion in Global
Certificates only - or such other number of Treasury HITS reflected in the
Schedule of Increases and Decreases in the Global Certificate attached hereto}.
Each Treasury HITS represents a beneficial interest in BAC Capital Trust XIII
(the “Trust”), having a Liquidation Amount of $1,000. The Treasury HITS are
transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer as provided in

 

B-1



--------------------------------------------------------------------------------

Section 5.4 of the Declaration (as defined below). The designations, rights,
privileges, restrictions, preferences and other terms and provisions of the
Treasury HITS are set forth in, and this certificate and the Treasury HITS
represented hereby are issued and shall in all respects be subject to the terms
and provisions of the Amended and Restated Declaration of Trust of the Trust,
dated as of February 16, 2007, as the same may be amended and restated from time
to time (the “Declaration”), including the designation of the terms of the
Treasury HITS as set forth therein. The Holder is entitled to the benefits of
the Guarantee Agreement entered into by the Sponsor and The Bank of New York, as
Guarantee Trustee, dated as of February 16, 2007 (the “Guarantee Agreement”).
All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein.

Section 5.13(d) of the Declaration provides for the procedures pursuant to which
Holders of Corporate HITS and Treasury HITS may exchange them for Preferred HITS
and Qualifying Treasury Securities. The form of Recombination Notice and Request
required to be delivered in connection therewith is printed on the reverse
hereof.

A copy of each of the Declaration and the Guarantee Agreement is available for
inspection at the offices of the Property Trustee.

Upon receipt of this certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereof.

IN WITNESS WHEREOF, the Trust acting through one of its Regular Trustees has
executed this Treasury HITS Certificate.

 

BAC CAPITAL TRUST XIII, acting through one of its Regular Trustees By:  

 

Name:  

 

Date:  

 

 

B-2



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This certificate represents the Treasury HITS referred to in the
within-mentioned Declaration.

Dated:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

as Securities Registrar

By:  

 

  Authorized Signatory

 

B-3



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

Distributions payable on each Treasury HITS will be set at 0.15% per annum
accruing for each Treasury HITS from the Regular Distribution Date immediately
preceding its issuance, on a cumulative basis (the “Coupon Rate”). The Coupon
Rate is payable on the stated liquidation amount of $1,000 per Treasury HITS,
such rate being the rate of Contract Payments payable with respect to the Notes
to be held by the Property Trustee on behalf of the Trust. In addition,
additional Distributions constituting the Treasury HITS Treasury Roll Over
Amount as described in the Declaration is also payable on the Treasury HITS.
Distributions in arrears will bear interest thereon (to the extent permitted by
applicable law) at the Coupon Rate, compounded quarterly. The amount of
Distributions payable for any period will be computed on the basis of a 360-day
year and the number of days actually elapsed..

Except as otherwise described below, Distributions on the Treasury HITS will be
cumulative, will accrue from the date of original issuance and will be payable
quarterly in arrears on (i) each March 15, June 15, September 15 and December 15
commencing the first such date on which Treasury HITS are outstanding (each a
“Distribution Date”), and (ii) the Stock Purchase Date if not otherwise a
Distribution Date (provided, however, that in any event the last Distribution
Date for the Treasury HITS shall be the Stock Purchase Date), to the Person in
whose name the Treasury HITS is registered at the close of business on the
regular record date for such installment, which will be the last day of the
month immediately preceding the month in which the Distribution Date falls. The
Trust will make Distributions on the Treasury HITS only to the extent it has
received payments from the Sponsor on the Corresponding Assets. The Sponsor has
the right to defer payments on the Corresponding Assets from time to time and in
the event of such deferral, Distributions will also be deferred for the same
period.

THE TREASURY HITS SHALL BE REDEEMABLE AS PROVIDED IN THE DECLARATION.

 

B-4



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM:    as tenants in common UNIF GIFT MIN ACT:                     
Custodian                                  (cust)(minor) Under   

    Uniform Gifts to Minors Act of ____________

TENANT:    as tenants by the entireties JT TEN:    as joint tenants with right
of survivorship and not as tenants in common

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

(Please insert Social Security or Taxpayer I.D.

    or other Identifying Number of Assignee)

    (Please print or type name and address including Postal Zip Code of
Assignee)

the within Treasury HITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney , to transfer said Treasury
HITS Certificates on the books of BAC Capital Trust XIII, with full power of
substitution in the premises.

 

Dated:   Signature ____________________   NOTICE: The signature to this
assignment must correspond with the name as it appears upon the face of the
within Treasury HITS Certificates in every particular, without alteration or
enlargement or any change whatsoever.

Signature Guarantee: ____________________

 

B-5



--------------------------------------------------------------------------------

FORM OF RECOMBINATION NOTICE AND REQUEST

The Bank of New York Trust Company, N.A.

    as Collateral Agent and Securities Registrar

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Attention: Corporate Trust Administration

 

  Re: Treasury HITS and Corporate HITS of BAC Capital Trust XIII

The undersigned Holder hereby notifies you pursuant to Section 5.13(d) of the
Amended and Restated Declaration of Trust, dated as of February 16, 2007, of BAC
Capital Trust XIII (the “Declaration”), among Bank of America Corporation, as
Sponsor, The Bank of New York, as Property Trustee, The Bank of New York, as
Delaware Trustee, the Regular Trustees (as named therein) and the several
Holders of the Trust Securities, and Section 6.03 of the Collateral Agreement,
that the Holder:

(i) is transferring $              Liquidation Amount of Treasury HITS and
Corporate HITS in connection with an Exchange of such Treasury HITS and
Corporate HITS for a Like Amount of Preferred HITS and Qualifying Treasury
Securities,

(ii) hereby requests the Collateral Agent to release from the Pledge and deliver
to the Holder Qualifying Treasury Securities in a principal amount equal to such
Liquidation Amount, and

(iii) hereby requests the delivery to the Holder of such Preferred HITS of a
Like Amount.

All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein. The undersigned Holder has paid all applicable fees
and expenses relating to such Exchange.

 

Date:   Signature Guarantee: ____________________ Please print name and address
of Registered Holder:   Name:   Social Security or other Taxpayer Identification
Number, if any: Address:  

 

B-6



--------------------------------------------------------------------------------

{TO BE ATTACHED TO GLOBAL CERTIFICATES}

SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE

The following increases or decreases in this Global Certificate have been made:

 

Amount of increase in

Number of Treasury HITS

evidenced by this

Global Certificate

  

Amount of decrease in

Number of Treasury HITS

evidenced by this Global

Certificate

  

Number of Treasury HITS

evidenced by this Global

Certificate following such

decrease or increase

  

Signature of authorized

signatory of Securities

Registrar

 

B-7



--------------------------------------------------------------------------------

Exhibit C

FORM OF CORPORATE HITS CERTIFICATE

{For inclusion in Global Certificates only – THIS CERTIFICATE IS A GLOBAL
CERTIFICATE WITHIN THE MEANING OF THE DECLARATION HEREINAFTER REFERRED TO AND IS
REGISTERED IN THE NAME OF THE DEPOSITORY TRUST COMPANY (THE “DEPOSITARY”) OR ITS
NOMINEE. THIS CERTIFICATE IS EXCHANGEABLE FOR CERTIFICATES REGISTERED IN THE
NAME OF A PERSON OTHER THAN THE DEPOSITARY OR ITS NOMINEE ONLY IN THE LIMITED
CIRCUMSTANCES DESCRIBED IN THE DECLARATION AND NO TRANSFER OF THIS CERTIFICATE
(OTHER THAN A TRANSFER OF THIS CERTIFICATE AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY) MAY BE REGISTERED EXCEPT IN LIMITED
CIRCUMSTANCES.

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITARY FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY
CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY (AND ANY PAYMENT
HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN
AUTHORIZED REPRESENTATIVE OF THE DEPOSITARY), ANY TRANSFER, PLEDGE OR OTHER USE
HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON IS WRONGFUL SINCE THE
REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.}

THIS INSTRUMENT IS NOT A SAVINGS ACCOUNT OR A BANK DEPOSIT, IS NOT AN OBLIGATION
OF OR GUARANTEED BY ANY BANKING AFFILIATE OF BANK OF AMERICA CORPORATION, IS NOT
INSURED BY THE FEDERAL DEPOSIT INSURANCE CORPORATION OR ANY OTHER GOVERNMENTAL
AGENCY AND INVOLVES INVESTMENT RISKS, INCLUDING POSSIBLE LOSS OF PRINCIPAL.

 

No.                                              Number of Corporate HITS:
                                            

CUSIP No.: 05518UAC1

  

ISIN: US05518UAC18

BAC Capital Trust XIII

Corporate HITS

This Corporate HITS Certificate certifies that [            ] is the registered
Holder of the number of Corporate HITS set forth above {for inclusion in Global
Certificates only - or such other number of Corporate HITS reflected in the
Schedule of Increases and Decreases in the Global Certificate attached hereto}.
Each Corporate HITS represents a beneficial interest in BAC Capital Trust XIII
(the “Trust”), having a Liquidation Amount of $1,000. The Corporate HITS

 

C-1



--------------------------------------------------------------------------------

are transferable on the books and records of the Trust, in person or by a duly
authorized attorney, upon surrender of this certificate duly endorsed and in
proper form for transfer as provided in Section 5.4 of the Declaration (as
defined below). The designations, rights, privileges, restrictions, preferences
and other terms and provisions of the Corporate HITS are set forth in, and this
certificate and the Corporate HITS represented hereby are issued and shall in
all respects be subject to the terms and provisions of the Amended and Restated
Declaration of Trust of the Amended and Restated Declaration of Trust, dated as
of February 16, 2007, as the same may be amended and restated from time to time
(the “Declaration”), including the designation of the terms of the Preferred
HITS as set forth therein. The Holder is entitled to the benefits of the
Guarantee Agreement entered into by the Sponsor and The Bank of New York, as
Guarantee Trustee, dated as of February 16, 2007 (the “Guarantee Agreement”).
All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein.

Section 5.13(d) of the Declaration provides for the procedures pursuant to which
Holders of Corporate HITS and Treasury HITS may exchange Corporate HITS and
Treasury HITS for Preferred HITS and Qualifying Treasury Securities and
Section 5.14(f) of the Declaration provides for the procedures pursuant to which
Holders of Corporate HITS may elect to exchange Corporate HITS in the event a
Remarketing is Successful. The forms of Recombination Notice and Request and
Notice of Contingent Disposition Election required to be delivered in connection
therewith are printed on the reverse hereof.

A copy of each of the Declaration and the Guarantee Agreement is available for
inspection at the offices of the Property Trustee.

Upon receipt of this certificate, the Holder is bound by the Declaration and is
entitled to the benefits thereof.

IN WITNESS WHEREOF, the Trust acting through one of its Regular Trustees has
executed this Corporate HITS Certificate.

 

BAC CAPITAL TRUST XIII, acting through one of its Regular Trustees By:  

 

Name:  

 

Date:  

 

 

C-2



--------------------------------------------------------------------------------

CERTIFICATE OF AUTHENTICATION

This certificate represents the Corporate HITS referred to in the
within-mentioned Declaration.

Dated:

 

THE BANK OF NEW YORK TRUST COMPANY, N.A.,

        as Securities Registrar

By:  

 

  Authorized Signatory

 

C-3



--------------------------------------------------------------------------------

[FORM OF REVERSE OF SECURITY]

Distributions payable on each Corporate HITS will be set at, (i) with respect to
the period from the Closing Date to but not including the Remarketing Settlement
Date for a Successful Remarketing or, in the event of a Failed Remarketing, to
the Stock Purchase Date, Three-Month LIBOR plus 0.25% per annum (calculated on
an Actual/360 Basis), and (ii) thereafter for so long as Corporate HITS remain
outstanding, the rate per annum corresponding to interest payments by the
Corporation on the Notes (the “Coupon Rate”). The Coupon Rate is payable on the
stated liquidation amount of $1,000 per Corporate HITS, such rate being the rate
of interest payable on the Notes to be held by the Property Trustee on behalf of
the Trust. Distributions in arrears will bear interest thereon (to the extent
permitted by applicable law) at the Coupon Rate, compounded quarterly. The
amount of Distributions payable for any period will be computed on the basis of
a 360-day year and the number of days actually elapsed.

Except as otherwise described below, Distributions on the Corporate HITS will be
cumulative, will accrue from the date of original issuance and will be payable
quarterly in arrears on (i) each March 15, June 15, September 15 and
December 15, commencing on the later of the first such date on which Corporate
HITS are Outstanding and June 15, 2007 and continuing through and including the
last such date to occur prior to the Remarketing Settlement Date for a
Successful Remarketing, and (ii) thereafter for so long as Corporate HITS remain
outstanding, each day that is an interest payment date for the Notes (each a
“Distribution Date”), to the Person in whose name the Corporate HITS is
registered at the close of business on the regular record date for such
installment, which will be the last day of the month immediately preceding the
month in which the Distribution Date falls. The Trust will make Distributions on
the Corporate HITS only to the extent it has received payments from the Sponsor
on the Corresponding Assets. The Sponsor has the right to defer payments on the
Corresponding Assets from time to time and in the event of such deferral,
Distributions will also be deferred for the same period.

THE CORPORATE HITS SHALL BE REDEEMABLE AS PROVIDED IN THE DECLARATION.

 

C-4



--------------------------------------------------------------------------------

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
instrument, shall be construed as though they were written out in full according
to applicable laws or regulations:

 

TEN COM:    as tenants in common UNIF GIFT MIN ACT:                     
Custodian                      (cust)(minor) Under   

        Uniform Gifts to Minors Act of                     

TENANT:    as tenants by the entireties JT TEN:    as joint tenants with right
of survivorship and not as tenants in common

Additional abbreviations may also be used though not in the above list.

FOR VALUE RECEIVED, the undersigned hereby sell(s), assign(s) and transfer(s)
unto

(Please insert Social Security or Taxpayer I.D.

    or other Identifying Number of Assignee)

(Please print or type name and address including Postal Zip Code of Assignee)

the within Corporate HITS Certificates and all rights thereunder, hereby
irrevocably constituting and appointing attorney                     , to
transfer said Corporate HITS Certificates on the books of BAC Capital Trust
XIII, with full power of substitution in the premises.

 

Dated:   Signature ____________________   NOTICE: The signature to this
assignment must correspond with the name as it appears upon the face of the
within Corporate HITS Certificates in every particular, without alteration or
enlargement or any change whatsoever.

Signature Guarantee:____________________

 

C-5



--------------------------------------------------------------------------------

FORM OF RECOMBINATION NOTICE AND REQUEST

The Bank of New York Trust Company, N.A.

    as Collateral Agent and Securities Registrar

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Attention: Corporate Trust Administration

 

  Re: Treasury and Corporate HITS of BAC Capital Trust XIII

The undersigned Holder hereby notifies you pursuant to Section 5.13(d) of the
Amended and Restated Declaration of Trust, dated as of February 16, 2007, of BAC
Capital Trust XIII (the “Declaration”), among Bank of America Corporation, as
Sponsor, The Bank of New York, as Property Trustee, The Bank of New York, as
Delaware Trustee, the Regular Trustees (as named therein) and the several
Holders of the Trust Securities, and Section 6.03(a) of the Collateral
Agreement, that the Holder:

(i) is transferring $             Liquidation Amount of Treasury HITS and
Corporate HITS in connection with an Exchange of such Treasury HITS and
Corporate HITS for a Like Amount of Preferred HITS and Qualifying Treasury
Securities,

(ii) hereby requests the Collateral Agent to release from the Pledge and deliver
to the Holder Qualifying Treasury Securities in a principal amount equal to such
Liquidation Amount, and

(iii) hereby requests the delivery to the Holder of such Preferred HITS of a
Like Amount.

All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein. The undersigned Holder has paid all applicable fees
and expenses relating to such Exchange.

 

Date:   Signature Guarantee: ____________________ Please print name and address
of Registered Holder:   Name:   Social Security or other Taxpayer Identification
Number, if any: Address:  

 

C-6



--------------------------------------------------------------------------------

FORM OF NOTICE OF CONTINGENT DISPOSITION ELECTION

The Bank of New York Trust Company, N.A.

    as Collateral Agent and Securities Registrar

10161 Centurion Parkway, 2nd Floor

Jacksonville, Florida 32256

Attention: Corporate Trust Administration

 

  Re: Corporate HITS of BAC Capital Trust XIII

The undersigned Holder hereby notifies you pursuant to Section 5.14(f) of the
Amended and Restated Declaration of Trust, dated as of February 16, 2007, of BAC
Capital Trust XIII (the “Declaration”), among Bank of America Corporation, as
Sponsor, The Bank of New York, as Property Trustee, The Bank of New York, as
Delaware Trustee, the Regular Trustees (as named therein) and the several
Holders of the Trust Securities, and Section 8.03 of the Collateral Agreement,
that the Holder:

(i) is transferring $              Corporate HITS to the Securities Registrar,
and

(ii) hereby requests the payment to the Holder, if the upcoming Remarketing is
Successful, of an amount in cash for each such Corporate HITS equal to the
proceeds of the sale of $1,000 principal amount of Notes, it being understood
that if such Remarketing is not Successful, this Notice shall be disregarded.

All capitalized terms used herein that are defined in the Declaration have the
meaning set forth therein. The undersigned Holder has paid all applicable fees
and expenses relating to such Contingent Disposition Election.

 

Date:   Signature Guarantee: ____________________ Please print name and address
of Registered Holder:   Name:   Social Security or other Taxpayer Identification
Number, if any:

Address:

 

 

C-7



--------------------------------------------------------------------------------

{TO BE ATTACHED TO GLOBAL CERTIFICATES}

SCHEDULE OF INCREASES AND DECREASES IN GLOBAL CERTIFICATE

The following increases or decreases in this Global Certificate have been made:

 

Amount of increase in

Number of Corporate

HITS evidenced by this

Global Certificate

  

Amount of decrease in

Number of Corporate

HITS evidenced by this

Global Certificate

  

Number of Corporate

HITS

evidenced by this Global

Certificate following such

decrease or increase

  

Signature of authorized signatory of
Securities Registrar

 

C-8



--------------------------------------------------------------------------------

Schedule I

Reference Dealers

Banc of America Securities LLC

Bear Stearns & Co. Inc.

Deutsche Bank

UBS AG



--------------------------------------------------------------------------------

Schedule II

Contact Persons for Confirmation

 

Name

  

Phone Number

Richard Nichols    (704) 386-9015 Ann Travis    (704) 386-7796 Ken Burton   
(704) 387-3776 Darrin B. McCaskill    (704) 387-5078 Susan H. McCarver   
(704) 387-0558 Tina Gonzalez    (904) 998-4732